Exhibit 10(b)2
























AMENDED AND RESTATED CREDIT AGREEMENT


dated as of January 10, 2019


among


ALLETE, INC.,
as Borrower,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


BANK OF AMERICA, N.A.,
ROYAL BANK OF CANADA,
U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents












J.P. MORGAN CHASE BANK, N.A.
Sole Lead Arranger and Sole Book Runner









--------------------------------------------------------------------------------


Exhibit 10(b)2




TABLE OF CONTENTS
Page
Article 1.
DEFINITIONS AND INTERPRETATION
1


 
Section 1.1.
Defined Terms
1


 
Section 1.2.
Classification of Loans and Borrowings
17


 
Section 1.3.
Terms Generally
17


 
Section 1.4.
Accounting Terms; GAAP
17


 
Section 1.5.
Interest Rates; LIBOR Notification
18


 
Section 1.6.
Rounding
18


 
Section 1.7.
Amendment and Restatement
18


Article 2.
THE CREDITS
18


 
Section 2.1.
Commitments
18


 
Section 2.2.
Loans and Borrowings
19


 
Section 2.3.
Requests for Borrowings
19


 
Section 2.4.
Funding of Borrowings
20


 
Section 2.5.
Termination, Reduction and Increase of Commitments
20


 
Section 2.6.
Repayment of Loans; Evidence of Debt
21


 
Section 2.7.
Prepayment of Loans
22


 
Section 2.8.
Extension of Maturity Date
23


 
Section 2.9.
Letters of Credit
23


 
Section 2.10.
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
27


 
Section 2.11.
Defaulting Lenders
28


Article 3.
INTEREST, FEES, YIELD PROTECTION, ETC
29


 
Section 3.1.
Interest
29


 
Section 3.2.
Interest Elections Relating to Borrowings
30


 
Section 3.3.
Fees
31


 
Section 3.4.
Alternate Rate of Interest
32


 
Section 3.5.
Increased Costs; Illegality
33


 
Section 3.6.
Break Funding Payments
34


 
Section 3.7.
Withholding of Taxes;m Gross-Up
34


 
Section 3.8.
Mitigation Obligations
37


 
Section 3.9.
EEA Financial Institutions
38


 
Section 3.10.
Plan Assets; Prohibited Transactions
38


Article 4.
REPRESENTATIONS AND WARRANTIES
38


 
Section 4.1.
Organization; Powers
38


 
Section 4.2.
Authorization; Enforceability
38


 
Section 4.3.
Governmental Approvals; No Conflicts
39


 
Section 4.4.
Financial Condition; No Material Adverse Change
39


 
Section 4.5.
Litigation
39


 
Section 4.6.
Environmental Matters
39


 
Section 4.7.
Investment Company Status
39


 
Section 4.8.
ERISA
40


 
Section 4.9.
Disclosure
40


 
Section 4.10.
Subsidiaries
40


 
Section 4.11.
Use of Proceeds; Federal Reserve Regulations
40


 
Section 4.12.
Anti-Money Laundering and Anti-Terrorism Finance Laws
40







(i)

--------------------------------------------------------------------------------

Exhibit 10(b)2










TABLE OF CONTENTS
Page
 
Section 4.13.
Foreign Corrupt Practices Act
41


 
Section 4.14.
Sanction Laws
41


Article 5.
CONDITIONS
41


 
Section 5.1.
Effectiveness
41


 
Section 5.2.
Each Credit Event
42


Article 6.
AFFIRMATIVE COVENANTS
43


 
Section 6.1.
Financial Statements and Other Information
43


 
Section 6.2.
Notices of Material Events
44


 
Section 6.3.
Legal Existence
45


 
Section 6.4.
Taxes
45


 
Section 6.5.
Insurance
45


 
Section 6.6.
Condition of Property
45


 
Section 6.7.
Observance of Legal Requirements
45


 
Section 6.8.
Inspection of Property; Books and Records; Discussions
45


Article 7.
NEGATIVE COVENANTS
46


 
Section 7.1.
Liens
46


 
Section 7.2.
Merger; Consolidation
47


 
Section 7.3.
Transactions with Affiliates
48


 
Section 7.4.
Permitted Hedge Agreements
48


 
Section 7.5.
Financial Covenant
48


 
Section 7.6.
Anti-Money Laundering and Anti-Terrorism Finance Laws;
Foreign Corrupt Practices Act; Sanctions Laws; Restricted Person
48


Article 8.
EVENTS OF DEFAULT
48


Article 9.
THE ADMINISTRATIVE AGENT
51


 
Section 9.1.
Authorization and Action
51


 
Section 9.2.
Administrative Agent's Reliance, Indemnification, Etc
53


 
Section 9.3.
Posting of Communications
54


 
Section 9.4.
The Administrative Agent Individually
55


 
Section 9.5.
Successor Administrative Agent
55


 
Section 9.6.
Acknowledgements of Lenders and Issuing banks
56


 
Section 9.7.
Certain ERISA Matters
56


Article 10.
MISCELLANEOUS
57


 
Section 10.1.
Notices
57


 
Section 10.2.
Waivers; Amendments
58


 
Section 10.3.
Expenses; Indemnity; Damage Waiver
59


 
Section 10.4.
Successors and Assigns
60


 
Section 10.5.
Survival
63


 
Section 10.6.
Counterparts; Integration; Effectiveness
63


 
Section 10.7.
Severability
64


 
Section 10.8.
Right of Set‑off
64


 
Section 10.9.
Governing Law; Jurisdiction; Consent to Service of Process
64


 
Section 10.10.
Waiver of Jury Trial
65







(ii)

--------------------------------------------------------------------------------

Exhibit 10(b)2




 
Section 10.11.
Headings
65


 
Section 10.12.
Interest Rate Limitation
65


 
Section 10.13.
Advertisement
65


 
Section 10.14.
USA PATRIOT Act
65


 
Section 10.15.
Treatment of Certain Information
65


 
Section 10.16.
No Fiduciary Duty
66


 
Section 10.17.
CoBank Equity and Security
66


 
Section 10.18.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
67



        




SCHEDULES:
Schedule 1
Applicable Margin
Schedule 2
Letter of Credit Commitments
Schedule 2.1
List of Commitments
Schedule 2.9
Existing Letters of Credit
Schedule 4.5/4.6
Disclosed Matters
Schedule 4.10
List of Subsidiaries



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Credit Request
Exhibit C
Form of Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Increase Supplement
Exhibit F
Form of U.S. Tax Compliance Certificates







(iii)

--------------------------------------------------------------------------------


Exhibit 10(b)2










THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 10, 2019, is among ALLETE, INC. (the “Borrower”), the Lenders party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
WHEREAS, the Borrower, various financial institutions and JPMorgan Chase Bank,
N.A., as administrative agent, have entered into a credit agreement dated as of
November 4, 2013 (the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Borrower under the Existing Credit Agreement, but merely a restatement of and,
where applicable, an amendment to the terms governing such obligations;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged hereby, the parties hereto agree as follows:
Article 1.


DEFINITIONS AND INTERPRETATION
Section 1.1.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. For the avoidance of doubt,
a Loan that bears interest at a rate determined pursuant to clause (c) of the
definition of Alternate Base Rate shall, for all purposes of this Agreement, be
deemed to be an ABR Loan and not a Eurodollar Loan.
“Accountants” means PricewaterhouseCoopers, L.L.P. or another registered public
accounting firm of recognized national standing.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning assigned to such term in the preamble.


1

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.4, then the Alternate Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 4.12.
“Applicable Margin” means a rate per annum determined pursuant to Schedule 1.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.11 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitments) represented by such Lender’s Commitments. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
such determination.
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.3(a).
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or in such other form as shall be
acceptable to the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and, if different, the date of
termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event


2

--------------------------------------------------------------------------------

Exhibit 10(b)2




shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means ALLETE, Inc., a Minnesota corporation.
“Borrower Financial Statements” has the meaning assigned to such term in Section
4.4(a).
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” means with respect to any Person, obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, provided that no power purchase agreement shall constitute a Capital
Lease Obligation.
“Change in Control” means the occurrence of any of the following: (a) the
consummation of any transaction the result of which is that any “person” or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934 but excluding any employee benefit plan of the Borrower or its
Subsidiaries, and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
such term is defined in Rule 13d‑3 under the Securities Exchange Act of 1934) of
more than 30% of the total voting power in the aggregate of all classes of the
Voting Securities of the Borrower then outstanding, (b) during any period of two
consecutive calendar years, individuals who at the beginning of such period
constituted the board of directors of the Borrower cease for any reason to
constitute a majority of the directors of the Borrower then in office unless (i)
such new directors were elected or nominated by a majority of the directors of
the Borrower who constituted the board of directors of the Borrower at the
beginning of such period or (ii) the reason for such directors failing to
constitute a majority is a result of retirement by directors due to age, death
or disability or (c) any event or condition relating to a change of control of
the Borrower shall occur which requires or permits the holder or holders of
indebtedness of the Borrower in an aggregate principal amount of $35,000,000 or
more, or any agent or trustee for such holders, to require payment, purchase,
redemption or defeasance of such indebtedness prior to its expressed maturity.


3

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or any United States or
foreign regulatory authority, in each case pursuant to Basel III, shall, in each
case referred to in the foregoing clauses (x) and (y), be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“CoBank” means CoBank ACB.
“CoBank Equities” has the meaning assigned to such term in Section 10.17(a).
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate outstanding amount not exceeding the amount of such Lender’s
Commitment as set forth on Schedule 2.1 plus, the amount of any increase set
forth in each Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment in accordance
with Section 10.4(b), as applicable, as such Commitment may be adjusted from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 10.4. The initial aggregate amount of the Commitments
is $400,000,000.
“Communications” has the meaning assigned to such term in Section 9.3(c).
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit D.
“Consolidated Assets” means the total amount of assets shown on the consolidated
balance sheet of the Borrower and its Subsidiaries, determined in accordance
with GAAP and prepared as of the end of the fiscal quarter then most recently
ended for which financial statements have been filed with the SEC.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
“Credit Parties” means the Administrative Agent, the Issuing Banks and the
Lenders.
“Credit Request” means a Credit Request, substantially in the form of Exhibit B,
or in such other form as shall be acceptable to the Administrative Agent.
“Declining Lender” has the meaning assigned to such term in Section 2.8.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.






4

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Defaulting Lender” means any Lender, as determined by the Administrative Agent
(or if the Administrative Agent is the Defaulting Lender, by the Required
Lenders), that (a) has failed, within three (3) Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by a Credit Party (based on the reasonable
belief that it may not fulfill its funding obligation), acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in (a) Schedule 4.5/4.6, (b) the current and periodic reports
filed by the Borrower from time to time with the SEC pursuant to the
requirements of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (c) disclosed by the Borrower to the
Lenders (either directly or indirectly through the Administrative Agent) in
writing.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the unconditional sole option of
the holder thereof (other than solely for Equity Interests that do not
constitute Disqualified Stock), in whole or in part, on or prior to the date
that is 180 days after the Maturity Date.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means January 10, 2019.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.






5

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Eligible Assignees” means any of the following (a) any commercial banks,
finance companies, insurance companies and other financial institutions and
funds (whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, provided that unless such entity is a Lender or an
Affiliate of a Lender, such entity has been approved by the Administrative
Agent, the Issuing Banks and, unless an Event of Default has occurred and is
continuing at the time of assignment to such entity, the Borrower (each such
approval not to be unreasonably withheld or delayed), and provided, further,
that any such entity shall be entitled, as of the date such entity becomes a
Lender, to receive payments under its Note without deduction or withholding with
respect to United States federal income tax, (b) each of the Lenders and (c) any
Affiliate or Approved Fund of a Lender, and each is an “Eligible Assignee”.
“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
release or threatened release of any Hazardous Material or to health and safety
matters.
“Equity Interest” means (a) shares of corporate stock, partnership interests,
limited liability company membership interests, and any other interest that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and (b) all warrants, options
or other rights to acquire any Equity Interest set forth in the foregoing clause
(a).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) any failure to satisfy
the minimum funding standards of Section 412 of the Code or Section 302 of ERISA
with respect to any Plan, whether or not waived, (c) the incurrence by the
Borrower, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan, (d) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (e) the incurrence by the
Borrower, any Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (f)
the receipt by the Borrower, any Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate. For the avoidance of
doubt, a Loan that bears interest at a rate determined pursuant to clause (c) of
the definition of Alternate Base Rate shall, for all purposes of this Agreement,
be deemed to be an ABR Loan and not a Eurodollar Loan.
“Event of Default” has the meaning assigned to such term in Article 8.




6

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.8(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.7, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.7(f), and (d) any withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.
“Existing Letters of Credit” means the Letters of Credit listed on Schedule 2.9
hereof.
“Extension Effective Date” has the meaning assigned to such term in Section 2.8.
“Extension Request” has the meaning assigned to such term in Section 2.8.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fitch” means Fitch Ratings Inc., or any successor thereto.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied; provided that in the event Borrower converts to use the
International Financial Reporting Standards by the International Accounting
Standards Board or other method of accounting, as may hereafter be required or
permitted by the SEC, then the term “GAAP” as used in this Agreement shall be
deemed to mean and refer to such International Financial Reporting Standards or
such other method of accounting instead, which are applicable to the
circumstances as of the date of determination, consistently applied.


7

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, exchange, association, board, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including supranational bodies such as
the European Union or European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The term
“Guaranteed” has a meaning correlative thereto. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith, provided that,
notwithstanding anything in this definition to the contrary, the amount of any
Guarantee of a Person in respect of any Permitted Hedge Agreement by any other
Person with a counterparty shall be deemed to be the maximum reasonably
anticipated liability of such other Person, as determined in good faith by such
Person, net of any obligation or liability of such counterparty in respect of
any Permitted Hedge Agreement with such Person, provided further that the
obligations of such other Person under such Permitted Hedge Agreement with such
counterparty shall be terminable at the election of such other Person in the
event of a default by such counterparty in its obligations to such other Person.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest rate,
currency exchange rate or commodity price hedge, future, forward, swap, option,
cap, floor, collar or similar agreement or arrangement (including both physical
and financial settlement transactions).
“IBA” has the meaning assigned to such term in Section 1.5.
“Immaterial Subsidiary” means a Subsidiary that (a) has consolidated total
assets with a book value not exceeding 5% of Consolidated Assets as of the end
of the most recent fiscal quarter for which financial statements have been filed
with the SEC and (b) had total revenues not exceeding 5% of the Borrower’s
consolidated total revenues for the period ending on the last day of such fiscal
quarter.
“Immaterial Transaction” means any transaction or event described in paragraph
(i) or (j) of Article 8 so long as, after giving effect to such transaction or
event, all Subsidiaries that have become subject to such transactions or events
during the 12-month period ending on the date of such transaction or event (a)
had consolidated total assets with a fair market value not exceeding 5% of
Consolidated Assets as of the end of the most recent fiscal quarter for which
financial statements have been filed with the SEC and (b) had total revenues not
exceeding 5% of the Borrower’s consolidated total revenues for the period ending
on the last day of such fiscal quarter.




8

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increase Supplement” means an increase supplement in the form of Exhibit E.
“Increasing Lender” has the meaning assigned to such term in Section 2.5(d).
“Indebtedness” means as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money or the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business and excluding any such obligations payable solely
through the Borrower’s issuance of Equity Interests (other than the Disqualified
Stock and Equity Interests convertible into Disqualified Stock)), (b)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (c)
obligations with respect to any conditional sale or title retention agreement,
(d) indebtedness arising under acceptance facilities and the amount available to
be drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (e) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, provided that the amount of such liabilities included for
purposes of this definition will be the amount equal to the lesser of the fair
market value of such property and the amount of the liabilities so secured, (f)
indebtedness in respect of Disqualified Stock valued at the greater of its
voluntary or involuntary maximum fixed repurchase price plus accrued dividends,
(g) liabilities in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
shares of equity securities or any option, warrant or other right to acquire any
shares of equity securities, (h) obligations under Capital Lease Obligations,
(i) Guarantees of such Person in respect of Indebtedness of others, and (j) to
the extent not otherwise included, all net obligations of such Person under
Permitted Hedge Agreements.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
“Information” has the meaning assigned to such term in Section 10.15.
“Intellectual Property” means all copyrights, trademarks, servicemarks, patents,
trade names and service names.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, the three-month anniversary
of the first day of such interest period and (c) with respect to all Loans, (i)
on the date of any prepayment or (ii) on the Maturity Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


9

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment Grade Rating” has the meaning assigned to such term in Section 7.2.
“Issuing Bank” means JPMorgan Chase, CoBank and any other Lender that agrees to
act as an Issuing Bank, each in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.9(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. Each reference herein to the “Issuing Bank” in
connection with a Letter of Credit or other matter shall be deemed to be a
reference to the relevant Issuing Bank with respect thereto.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, (a) with respect to all of the Lenders, the
sum, without duplication, of (i) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (ii) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (b) with respect to each Lender, its Applicable Percentage of
the amount determined under clause (a).
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Increase Supplement other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Letter of Credit” means any standby letter of credit (and any successive
renewals thereof) issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent..
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by the IBA (or any other Person that takes over the administration
of such rate for dollars for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.




10

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), assignment, deposit arrangement, pledge, hypothecation,
encumbrance or preference, priority, charge or other security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan” means a loan referred to in Section 2.1 and made pursuant to Section 2.4
or 2.9(e).
“Loan Documents” means this Agreement, each Note issued pursuant to Section
2.6(e) and each Letter of Credit and the related documentation.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Change” means a material adverse change in (a) the financial
condition, operations, business or property of (ii) the Borrower or (ii) the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents or (c) the ability of the
Credit Parties to enforce their rights and remedies under the Loan Documents.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or property of (i) the Borrower or (ii) the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Loan Documents, or (c) the ability of the
Credit Parties to enforce their rights and remedies under the Loan Documents.
“Material Obligations” means as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Subsidiary or, in the case of the Borrower only, any
Guarantee, in an aggregate principal amount exceeding $35,000,000. For purposes
of determining Material Obligations, the “principal amount” of Indebtedness,
operating leases or Guarantees at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary,
as applicable, would be required to pay if such Indebtedness, operating leases
or Guarantees became due and payable on such day.
“Maturity Date” means January 10, 2024.
“Maximum Rate” has the meaning assigned to such term in Section 10.12.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage” means the Mortgage and Deed of Trust, dated as of September 1, 1945,
among the Borrower, The Bank of New York Mellon (formerly Irving Trust Company)
and Andres Serrano (successor to Philip L. Watson), Trustees.
“MPUC” means the Minnesota Public Utilities Commission or any Governmental
Authority succeeding to the functions thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 2.5(d).
“Note” means a promissory note substantially in the form of Exhibit C issued at
the request of a Lender pursuant to Section 2.6(e) to evidence its Loans.
“NYFRB” means the Federal Reserve Bank of New York.






11

--------------------------------------------------------------------------------

Exhibit 10(b)2




“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“OFAC” has the meaning assigned to such term in Section 4.14.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 10.4(d).
“Participant Register” has the meaning assigned to such term in Section 10.4(d).
“PATRIOT Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or similar charges incurred
in the ordinary course of business that are not yet due or are being contested
in compliance with Section 6.4, provided that enforcement of such Liens is
stayed pending such contest;
(b)    landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, contractors’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations which are
not delinquent or are being contested, provided that enforcement of such Liens
is stayed pending such contest;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (but not ERISA);
(d)    pledges and deposits to secure the performance of bids, trade contracts,
leases, purchase agreements, government contracts, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business, and other than promissory notes
and contracts for the repayment of borrowed money;


12

--------------------------------------------------------------------------------

Exhibit 10(b)2




(e)    Liens (including contractual security interests) in favor of a financial
institution (including securities firms) encumbering deposit accounts or checks
or instruments for collection, commodity accounts or securities accounts
(including the right of set‑off) at or held by such financial institution in the
ordinary course of its commercial business and which secure only liabilities
owed to such financial institution arising out of or resulting from its
maintenance of such account or otherwise are within the general parameters
customary in the financial industry;
(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article 8;
(g)    any interest of a lessor or licensor in property under an operating lease
under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;
(h)    Liens arising from filed UCC-1 financing statements relating solely to
leases not prohibited by this Agreement;
(i)    leases or subleases granted to others that do not materially interfere
with the ordinary conduct of business of the Borrower and its Subsidiaries;
(j)    licenses of Intellectual Property granted by the Borrower or any
Subsidiary in the ordinary course of business and not materially interfering
with the ordinary conduct of the business of the Borrower and its Subsidiaries;
(k)    easements, servitudes (contractual and legal), zoning restrictions,
rights of way, encroachments, minor defects and irregularities in title and
other similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not render title to such property unmarketable or materially interfere with the
ability of the Borrower and its Subsidiaries, as the case may be, to utilize
their respective properties for their intended purposes;
(l)    Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate on which the Borrower or any Subsidiary has a
right-of-way, easement, franchise or other servitude or of which the Borrower or
any Subsidiary is the lessee, for the purpose of locating transmission and
distribution lines and related support structures, pipe lines, substations,
measuring stations, tanks, pumping or delivery equipment or similar equipment,
or service buildings incidental to any of the foregoing;
(m)    Liens with respect to properties involved in the production of oil, gas
and other minerals, unitization and pooling agreements and orders, operating
agreements, royalties, reversionary interests, preferential purchase rights,
farmout agreements, gas balancing agreements and other agreements, in each case
that are customary in the oil, gas and mineral production business in the
general area of such property and that are entered into in the ordinary course
of business;
(n)    Liens in favor of Governmental Authorities encumbering assets acquired in
connection with a government grant program, and the right reserved to, or vested
in, any Governmental Authority by the terms of any right, power, franchise,
grant, license, or permit, or by any provision of law, to purchase, condemn,
recapture or designate a purchaser of any property;
(o)    Liens on Margin Stock to the extent that a prohibition on such Liens
would violate Regulation U;






13

--------------------------------------------------------------------------------

Exhibit 10(b)2






(p)    Liens on any cash collateral for Letters of Credit issued under (i) the
Borrower’s primary revolving credit facility upon the occurrence of an event of
default thereunder or to cover an issuing lender’s credit exposure under such
facility with respect to a defaulting lender thereunder and (ii) this Agreement
or for a Defaulting Lender’s LC Exposure;
(q)    customary Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement;
(r)    agreements for and obligations (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person; and
(s)    Liens granted on cash or invested funds constituting proceeds of any sale
or disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition.
“Permitted Hedge Agreement” means any Hedge Agreement engaged in by a Person as
part of its normal business operations with the purpose and effect of hedging
and protecting such Person against fluctuations or adverse changes in the prices
of electricity, gas, fuel or other commodities, interest rates or currency
exchange rates, which Hedge Agreement is part of a risk management strategy and
not for purposes of speculation and not intended primarily as a borrowing of
funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” means Fitch, Moody’s and S&P (or, if any of the foregoing
ceases to provide Senior Debt Ratings as contemplated hereby, such other
nationally recognized rating agency as shall be agreed by the Borrower and the
Administrative Agent).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


14

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Register” has the meaning assigned to such term in Section 10.4(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Deposit Amount” means in the event that as a result of the deposit of
cash collateral with the Administrative Agent pursuant to Section 2.9(i) the
Borrower (a) is not required to grant a security interest in such cash
collateral to any other Person, an amount equal to the LC Exposure on the date
on which cash collateral is required to be deposited, or (b) is required to
grant a security interest in such cash collateral to any other Person, an amount
equal to the LC Exposure on the date on which cash collateral is required to be
deposited multiplied by a fraction, the numerator of which is the sum of the LC
Exposure plus the principal amount of all other obligations to be secured by
such cash collateral and the denominator of which is the amount of such LC
Exposure.
“Required Lenders” means, at any time, Lenders having unused Commitments, LC
Exposure and outstanding Loans representing more than 50% of the sum of the
unused Commitments, LC Exposure and outstanding Loans of all Lenders.
“Restricted Person” has the meaning assigned to such term in Section 4.14.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.
“Senior Debt Rating” means, at any date, the credit rating identified by a
Rating Agency as the credit rating that (i) it has assigned to long term
unsecured senior debt of the Borrower or (ii) would assign to long term
unsecured senior debt of the Borrower were the Borrower to issue or have
outstanding any long term unsecured senior debt on such date.
“Sole Lead Arranger and Sole Bookrunner” means J.P. Morgan Chase, in its
capacity as Sole Lead Arranger and Sole Bookrunner hereunder.












15

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages, if any, (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined. Unless the context otherwise requires, any reference
to a Subsidiary shall be deemed to refer to a Subsidiary of the Borrower.
“SWLP Mortgage” means the Mortgage and Deed of Trust, dated as of March 1, 1943,
between Superior Water, Light and Power Company and U.S. Bank National
Association (successor to First Bank (N.A.) as successor to Chemical Bank and
Trust Company as Corporate Trustee and Howard B. Smith as Co-Trustee) as
Trustee.
“Tax” means any present or future tax, levy, assessment, impost, duty, charge,
fee, deduction or withholding of any nature, and whatever called, by a
Governmental Authority, on whomsoever and wherever imposed, levied, collected,
withheld or assessed.
“Total Capitalization” means, at any time, the difference between (a) the sum of
each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (i)
preferred Equity Interests, plus (ii) common Equity Interests and any premium on
Equity Interests thereon (as such term is used in the Borrower Financial
Statements), excluding accumulated other comprehensive income or loss, plus
(iii) retained earnings, plus (iv) Total Indebtedness, and (b) (i) stock of the
Borrower acquired by the Borrower and (ii) stock of a Subsidiary acquired by
such Subsidiary, in each case at such time, as applicable, determined on a
consolidated basis in accordance with GAAP.
“Total Indebtedness” means at any time, all Indebtedness (net of unamortized
premium and discount (as such term is used in the Borrower Financial
Statements)) at such time of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (b) the borrowing of the Loans and
the issuance of the Letters of Credit and (c) the use of the proceeds of the
Loans and the Letters of Credit.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or (b) the Alternate Base
Rate. For the avoidance of doubt, a Loan that bears interest at a rate
determined pursuant to clause (c) of the definition of Alternate Base Rate
shall, for all purposes of this Agreement, be deemed to be an ABR Loan and not a
Eurodollar Loan.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.7(f)(ii)(B)(3).


16

--------------------------------------------------------------------------------

Exhibit 10(b)2




“Voting Security” means a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of Equity Interests has such voting
power by reason of any contingency.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“WPS” means the Public Service Commission of Wisconsin or any Governmental
Authority succeeding to the functions thereof.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Classification of Loans and Borrowings. For purposes of this
Agreement, (a) Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”) and (b) Borrowings may also be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).
Section 1.3.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any definition of or reference to any
law shall be construed as referring to such law as from time to time amended and
any successor thereto and the rules and regulations promulgated from time to
time thereunder, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (e)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
(g) any reference to a fiscal quarter or fiscal year means a fiscal quarter or
fiscal year of the Borrower. Unless otherwise specified, each reference herein
to a time of day shall mean such time in New York, New York.
Section 1.4.    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, as used in the Loan
Documents and in any certificate, opinion or other document made or delivered
pursuant thereto, accounting terms not defined in Section 1.1, and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP. If at any time any change in GAAP
(including any change to the International Financial Reporting Standards by the
International Accounting Standards Board or other method of accounting, as may
hereafter be required or permitted by the SEC) would affect the computation of
any financial requirement set forth in this Agreement, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such
requirement to reflect such change in GAAP (subject to the approval of the
Required Lenders), provided that, until so amended, (i) such requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Credit Parties financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP.




17

--------------------------------------------------------------------------------

Exhibit 10(b)2




(b)    Notwithstanding anything to the contrary contained in Section 1.4(a) or
in the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.
Section 1.5.    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021,it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.4(b) of this Agreement,
such Section 3.4(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
3.4, in advance of any change to the reference rate upon which the interest rate
on Eurodollar Loans is based. However, the Administrative Agent does not warrant
or accept any responsibility for, and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.4(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
Section 1.6.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).
Section 1.7.    Amendment and Restatement. The Borrower and the Lenders
acknowledge and agree that (a) effective at the time at which all conditions
precedent set forth in Section 5.1 have been satisfied, this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and (b) there
are no outstanding Loans under the Existing Credit Agreement.
Article 2.


THE CREDITS
Section 2.1.    Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the foregoing limits, the Borrower may borrow, prepay and reborrow Loans.






18

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 2.2.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make any Loan as required.
(b)    Subject to Section 3.4, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as applicable, in each case as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan (and any ABR Loan, the interest on which is determined pursuant
to clause (c) of the definition of Alternate Base Rate) by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is $5,000,000 or a higher
integral multiple of $1,000,000. At the time that each ABR Borrowing is made,
such Borrowing shall be in an aggregate amount that is $5,000,000 or a higher
integral multiple of $1,000,000, provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.9(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.3.    Requests for Borrowings.
(a)    To request a Borrowing, the Borrower shall deliver a Credit Request to
the Administrative Agent (i) in the case of a Eurodollar Borrowing, not later
than 12:30 p.m. three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 12:30 p.m. on the date of
the proposed Borrowing. Each such Credit Request shall be irrevocable (except as
otherwise provided in Section 3.4) and shall specify the following information
in compliance with Section 2.2:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.4.
(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Credit Request in accordance with this Section,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.






19

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 2.4.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m. to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. Subject to Section 5.2, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting or otherwise transferring the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable Credit
Request, provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.9(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or purchase of participations
pursuant to Section 2.9(e)) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing (or the amount of its
participation), the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.4(a) or Section
2.9(e) and may, in reliance upon such assumption, make available to the Borrower
or the applicable Issuing Bank, as applicable, a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower (and, if applicable, the applicable Issuing Bank) severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower or such Issuing Bank, as applicable, to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender or an Issuing Bank, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate that would be otherwise applicable to such Borrowing (or such
participating interest). Any payment by the Borrower or an Issuing Bank,
however, shall be without prejudice to its rights against the applicable Lender.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing (or participation
in the applicable LC Disbursement).
Section 2.5.    Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment or repayment of
the Loans in accordance with Section 2.7, the sum of the Credit Exposures would
exceed the total Commitments and (ii) each such reduction of the Commitments
shall be in the amount of $5,000,000 or a higher integral multiple of
$1,000,000.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Each reduction, and any termination, of the Commitments shall be
permanent and each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.








20

--------------------------------------------------------------------------------

Exhibit 10(b)2




(d)    The Borrower may at any time and from time to time prior to the Maturity
Date, at its sole cost, expense and effort, request any one or more of the
Lenders to increase its Commitment (the decision to increase the Commitment of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Person reasonably satisfactory to the Administrative Agent and the Issuing
Banks to provide a new Commitment, by submitting to the Administrative Agent and
the Issuing Banks an Increase Supplement duly executed by the Borrower and each
such Lender or other Person, as the case may be, together with such other
documentation and deliveries as the Administrative Agent shall reasonably
require (which may include copies of resolutions authorizing such increase
and/or opinion of counsel). If such Increase Supplement is in all respects
reasonably satisfactory to the Administrative Agent and the Issuing Banks, the
Administrative Agent shall execute such Increase Supplement and the
Administrative Agent shall deliver a copy thereof to the Borrower and each such
Lender or other Person, as the case may be. Upon execution and delivery of such
Increase Supplement by the Administrative Agent and the Issuing Banks, (i) in
the case of each such Lender (an “Increasing Lender”), its Commitment shall be
increased to the amount set forth in such Increase Supplement, (ii) in the case
of each such other Person (a “New Lender”), such New Lender shall become a party
hereto and have the rights and obligations of a Lender under the Loan Documents
and its Commitment shall be as set forth in such Increase Supplement; provided
that:
(A)    immediately after giving effect thereto, the sum of all increases (other
than any increase in any Lender’s Commitment in order to replace another Lender
pursuant to Section 3.8(b)) in the aggregate Commitments made pursuant to this
Section 2.5(d) shall not exceed the sum of (x) $150,000,000 plus (y) the amount
of the Commitment of each Lender that becomes a Defaulting Lender;
(B)    each such increase of the aggregate Commitments shall be in an amount not
less than $10,000,000 or a higher integral multiple of $5,000,000;
(C)    if Loans would be outstanding immediately after giving effect to any such
increase, then simultaneously with such increase (1) each such Increasing
Lender, each New Lender and each other Lender shall be deemed to have entered
into an Assignment and Assumption, pursuant to which each such other Lender
shall have assigned to each such Increasing Lender and each such New Lender a
portion of its Commitment, Loans and LC Exposure necessary to reflect
proportionately the Commitments as adjusted in accordance with this paragraph
(d), and (2) in connection with such assignment, each such Increasing Lender and
each such New Lender shall pay to the Administrative Agent, for the account of
each such other Lender, such amount as shall be necessary to reflect the
assignment to it of Loans, and in connection with such master assignment each
such other Lender may treat the assignment of Eurodollar Borrowings as a
prepayment of such Eurodollar Borrowings for purposes of Section 3.6;
(D)    each such other Person shall have delivered to the Administrative Agent
and the Borrower all forms, if any, that are required to be delivered by such
other Person pursuant to Section 3.7; and
(E)    the Borrower shall have delivered to the Administrative Agent sufficient
copies for each Lender of a certificate of a Financial Officer demonstrating pro
forma compliance with the terms of this Agreement through the Maturity Date and
the Administrative Agent shall have received such certificates and other items
as it shall reasonably request in connection with such increase.
Section 2.6.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


21

--------------------------------------------------------------------------------

Exhibit 10(b)2




(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 10.4) be represented by a Note payable to the order of the
payee named therein or any Eligible Assignee pursuant to Section 10.4, except to
the extent that any such Lender or Eligible Assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (b) and (c) above.
Section 2.7.    Prepayment of Loans.
(a)    Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
(b)    Prepayments Resulting from the Reduction of the Total Commitments. In the
event of any partial reduction or termination of the Commitments, then (i) at or
prior to the date of such reduction or termination, the Administrative Agent
shall notify the Borrower and the Lenders of the sum of the Credit Exposures
after giving effect thereto and (ii) if such sum would exceed the total
Commitments after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, prepay Borrowings
in an amount sufficient to eliminate such excess.
(c)    Notice of Prepayment; Application of Prepayments. The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile) of any
prepayment hereunder, (i) in the case of a prepayment of a Eurodollar Borrowing,
not later than 11:30 a.m. three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:30 a.m. on
the date of the prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid, provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.5, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.5. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an integral multiple of $1,000,000 and not less
than $5,000,000 (or, if the outstanding principal balance of the applicable
Borrowing is less than such minimum amount, then such lesser outstanding
principal balance); provided that if, as a result of any ABR Borrowing to
reimburse an LC Disbursement pursuant to Section 2.9(e), the aggregate principal
amount of all ABR Borrowings is not an integral multiple of $1,000,000, then any
prepayment of ABR Borrowings shall be in an amount that will cause the aggregate
principal amount of all ABR Borrowings to be an integral multiple of $1,000,000.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.1 and, if applicable, shall be subject to the
provisions of Section 3.6. Notwithstanding any provision of this Section 2.7(c)
to the contrary, if any Lender becomes a Defaulting Lender, then the provisions
of Section 2.11 shall apply for so long as such Lender is a Defaulting Lender.






22

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 2.8.    Extension of Maturity Date.
After the first anniversary of the Effective Date, the Borrower may, on two
occasions during the term of this Agreement (but not more frequently than once
in any consecutive twelve- month period), request an extension of the Maturity
Date for an additional one-year period by submitting a request for extension (an
“Extension Request”) to the Administrative Agent (which shall promptly advise
each Lender) not more than 75 days or less than 30 days prior to the effective
date of the proposed extension (the “Extension Effective Date”). In response to
such request, each Lender shall, not later than 20 days prior to the applicable
Extension Effective Date, notify the Administrative Agent whether it is willing
(in its sole and complete discretion) to extend the scheduled Maturity Date for
an additional one-year period (and any Lender that fails to give such notice to
the Administrative Agent shall be deemed to have elected not to extend the
scheduled Maturity Date). The Administrative Agent will notify the Borrower of
the Lenders’ decisions no later than 15 days prior to such Extension Effective
Date. If Lenders holding more than 50% of the Commitments elect to extend the
scheduled Maturity Date, then on such Extension Effective Date the Commitments
of such Lenders shall be extended for an additional one-year period; provided
that (i) no Default exists on such Extension Effective Date and (ii) all
representations and warranties are true and correct on such Extension Effective
Date, as though made as of such Extension Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). No Lender shall be required to consent
to any Extension Request and any Lender that elects, or is deemed to have
elected, not to extend the scheduled Maturity Date (a “Declining Lender”) will
have its Commitment terminated on the then existing scheduled Maturity Date
(without regard to any extension by other Lenders). The Borrower may, at its
sole expense and effort, upon notice to any Declining Lender and the
Administrative Agent, require any Declining Lender to assign and delegate its
rights and obligations under this Agreement to an Eligible Assignee selected by
the Borrower and willing to accept such assignment (in accordance with, and
subject to, the restrictions and consents otherwise required for assignments
generally).


Section 2.9.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the period from the Effective
Date to the tenth Business Day preceding the last day of the Availability
Period; provided that (i) the aggregate amount of the Credit Exposure of all
Lenders shall not exceed the total Commitments and (ii) the aggregate amount of
all LC Exposure shall not at any time exceed $60,000,000. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. As of the Effective Date, all Existing Letters of
Credit shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.
(b)    Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, pursuant to arrangements
for doing so approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (not later than three Business Days before the
requested date of issuance, amendment, renewal or extension) a Credit Request
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by an
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and, upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension, (i) (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by the Issuing Bank at such
time plus (y) the aggregate amount of all LC Disbursements made by the Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower at such
time shall not exceed its Letter of Credit


23

--------------------------------------------------------------------------------

Exhibit 10(b)2




Commitment, (ii) the LC Exposure shall not exceed the total Letter of Credit
Commitments, (iii) the total Credit Exposures shall not exceed the total
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) and (ii) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the automatic renewal thereof for any period (unless
the applicable Issuing Bank elects not to extend) so long as such period ends
(x) at least ten Business Days prior to the Maturity Date or (y) if the Borrower
shall have deposited cash collateral with the Administrative Agent to the extent
required by Section 2.9(j) for such Letter of Credit, not later than the first
anniversary of the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each such Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, then such Issuing Bank shall promptly notify the
Borrower of such LC Disbursement and the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent, for the account of such
Issuing Bank, an amount equal to such LC Disbursement and any accrued interest
thereon (collectively, the “Unreimbursed Amount”) by not later than (i) if the
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.
on such date, 2:00 p.m. on such date, or (ii) otherwise, 2:00 p.m. on the
Business Day immediately following the day that the Borrower receives such
notice. If the Borrower fails to reimburse an Issuing Bank in full for an LC
Disbursement prior to the time required pursuant to the preceding sentence, then
such Issuing Bank may (and the Borrower authorizes such Issuing Bank to)
request, on behalf of the Borrower by notice to the Administrative Agent (which
shall promptly advise each Lender), that the Lenders fund an ABR Borrowing in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
integral multiple requirements in Section 2.2(c), and each Lender shall make its
Loan as part of such ABR Borrowing (by wire transfer of immediately available
funds to the account most recently designated by the Administrative Agent for
such purpose by notice to the Lenders) not later than (x) if such Lender shall
have received notice of such Borrowing from the Administrative Agent prior to
12:00 noon on such date, 2:00 p.m. on such date or (y) otherwise, 2:00 p.m. on
the Business Day immediately following the day that such Lender receives such
notice; provided that if the conditions precedent to a Borrowing specified in
Section 5.2 are not satisfied, then the request by the Issuing Bank shall be
deemed to be a request for the funding of the Lenders’ participations in such
Unreimbursed Amount and the amounts made available by the Lenders to the
Administrative Agent as provided above shall constitute the Lenders’ funding of
their respective participations in such Unreimbursed Amount. The Administrative
Agent will make the proceeds of such Loans or participations, as applicable,
available to the applicable Issuing Bank by promptly crediting or otherwise
transferring the amounts so received, in like funds, to such Issuing Bank for
the purpose of repaying in full the LC Disbursement and all accrued interest
thereon. Any Lender that fails to make the proceeds of its Loan or its
participation available to the Administrative Agent in accordance with the
provisions of this Section 2.9(e) shall pay interest thereon, for the account of
the applicable Issuing Bank, for each day from and including the date such
amount is due to but excluding the date such amount is received by the
Administrative


24

--------------------------------------------------------------------------------

Exhibit 10(b)2




Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(f)    Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent, insufficient or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, (iii) payment by any Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (iv) any amendment or
waiver of or any consent to departure from all or any of the provisions of any
Letter of Credit or any Loan Document, (v) the existence of any claim, set‑off,
defense or other right that the Borrower, any other party guaranteeing, or
otherwise obligated with, such Borrower, any Subsidiary or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Credit Party or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction, or (vi) any other act or omission to act or
delay of any kind of any Credit Party or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of set‑off against, the Borrower’s obligations
hereunder. Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse an Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by any Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, any
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
electronic mail) of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Bank and the Lenders with respect
to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 3.1(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.


25

--------------------------------------------------------------------------------

Exhibit 10(b)2




(i)    Replacement and Resignation of an Issuing Bank. (i) An Issuing Bank may
be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.3(b). From and after the effective date of
any such replacement, (x) the successor Issuing Bank shall have all the rights
and obligations of Issuing Banks under this Agreement with respect to Letters of
Credit to be issued thereafter and (y) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Banks, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon 30 days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.9(i) above.
(j)    Cash Collateral. In the event that (i) an Event of Default shall occur
and be continuing or (ii) any Letter of Credit has an expiry date on or after
the tenth Business Day prior to the Maturity Date (or any LC Disbursements
remain unreimbursed on or after such date), the Borrower shall deposit with the
Administrative Agent in immediately available funds on the Business Day on which
it receives notice from the Administrative Agent or Required Lenders demanding
the deposit of cash collateral in the case of clause (i), or no later than the
tenth Business Day prior to the Maturity Date in the case of clause (ii), an
amount equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent for the benefit of the Lenders as cash collateral pursuant
to a cash collateral agreement in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Banks to secure the Borrower’s
reimbursement obligations with respect to LC Disbursements; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in paragraph (i) or (j) of Article 8. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Such deposit shall not bear interest, nor shall
the Administrative Agent be under any obligation whatsoever to invest the same,
provided that, at the request of the Borrower, such deposit shall be invested by
the Administrative Agent in direct short term obligations of, or short term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC Exposure.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
paragraph, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all applicable Letters
of Credit shall have been returned to the applicable Issuing Banks and shall
have been cancelled.
(k)    Notwithstanding any provision of this Section 2.9 to the contrary, if any
Lender becomes a Defaulting Lender, then the provisions of Section 2.11 shall
apply for so long as such Lender is a Defaulting Lender.






26

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 2.10.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal of Loans, LC
Disbursements, interest or fees, or of amounts payable under Sections 3.5, 3.6,
3.7 or 10.3, or otherwise) prior to 1:00 p.m. on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at 10 S. Dearborn,
Chicago, Illinois, or such other office as to which the Administrative Agent may
notify the other parties hereto, except that payments pursuant to Sections
3.3(b) (with respect to the fronting fee and other amounts payable to the
Issuing Banks), 3.3(c), 3.5, 3.6, 3.7 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    Each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount. If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal of Loans, unreimbursed LC
Disbursements, interest, fees and commissions then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and commissions
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest, fees and commissions then due to such parties and
(ii) second, towards payment of principal of Loans and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of, or interest on, any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of, and accrued interest
on, their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.






27

--------------------------------------------------------------------------------

Exhibit 10(b)2




(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Credit Parties hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Credit Parties the amount
due. In such event, if the Borrower has not in fact made such payment, then each
such Credit Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Credit Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Credit Party shall fail to make any payment required to be made by
it pursuant to Section 2.4(b) or 2.10(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid and (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion. Notwithstanding any provision of this Section 2.10 to
the contrary, if any Lender becomes a Defaulting Lender, then the provisions of
Section 2.11 shall apply for so long as such Lender is a Defaulting Lender.
Section 2.11.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees pursuant to Section 3.3(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender.
(b)    If any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
(i)    All or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time;
(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.9(j) for so
long as such LC Exposure is outstanding;
(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.11(b), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    If the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to this Section 2.11(b), then the fees payable to the Lenders pursuant to
Sections 3.3(a) and 3.3(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages;
(v)    If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.11(b), then, without prejudice to any
rights or remedies of the Issuing Banks or any Lender hereunder, all letter of
credit fees payable under Section 3.3(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Banks until such
LC Exposure is cash collateralized and/or reallocated; and


28

--------------------------------------------------------------------------------

Exhibit 10(b)2




(vi)    If and so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders or cash collateral will be provided by the Borrower
in accordance with this Section 2.11(b), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.11(b)(i) (and
Defaulting Lenders shall not participate therein).
(c)    The Commitments and Credit Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
voted or taken or may take any action hereunder (including any consent to any
amendment, modification or waiver pursuant to Section 10.2); provided that (i)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and (ii)
any amendment or modification that increases, or extends the maturity of, such
Defaulting Lender’s Commitment or reduces the principal amount of, or rate of
interest on, any Loan made by such Defaulting Lender, shall require the consent
of such Defaulting Lender.
(d)    In the event that the Administrative Agent, the Borrower and each Issuing
Bank agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage, and all cash collateral and accrued interest thereon held
by the Administrative Agent or the applicable Issuing Banks shall be returned to
the Borrower forthwith.


Article 3.


INTEREST, FEES, YIELD PROTECTION, ETC.
Section 3.1.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin. The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any reimbursement obligation in respect of any LC Disbursement or any fee
or other amount payable by the Borrower hereunder is not paid when due, whether
at stated maturity, upon acceleration or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraph of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Borrowings as provided in the preceding paragraph of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


29

--------------------------------------------------------------------------------

Exhibit 10(b)2




(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent clearly demonstrable error. The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each change in the Prime Rate or
ABR, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates
required.
Section 3.2.    Interest Elections Relating to Borrowings.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Credit Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Credit Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall deliver
to the Administrative Agent a signed Interest Election Request in a form
approved by the Administrative Agent by the time that a Credit Request would be
required under Section 2.3 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.
(c)    Each such Interest Election Request shall be irrevocable (except as
otherwise provided in Section 3.4) and shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.






30

--------------------------------------------------------------------------------

Exhibit 10(b)2




(e)    If the Borrower fails to deliver a timely Interest Election Request prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
Section 3.3.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a facility fee, which shall accrue at a rate per annum equal to the
Applicable Margin on the daily amount of the Commitment of such Lender
(regardless of usage) during the period from and including the date on which
this Agreement becomes effective pursuant to Section 10.6 to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Credit Exposure from and including the date on which such Lender’s Commitment
terminates to but excluding the date on which such Lender ceases to have any
Credit Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year, each date on which the
Commitments are permanently reduced and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Effective Date,
provided that all unpaid facility fees shall be payable on the date on which the
Commitments terminate and provided further that facility fees which accrue after
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank
for its own account a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrower and each Issuing Bank on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    The Borrower agrees to pay to each Credit Party, for its own account,
fees and other amounts payable in the amounts and at the times separately agreed
upon in writing between the Borrower and such Credit Party.
(d)    All fees and other amounts payable hereunder shall be paid on the dates
due, in immediately available funds. Fees and other amounts paid shall not be
refundable under any circumstances other than clearly demonstrable error.






31

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 3.4.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period, or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. Notwithstanding the foregoing,
if the Borrower shall have submitted a Credit Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Credit Request for an ABR Borrowing to be
made on the same date, to withdraw such Credit Request.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 10.2, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment and describing in detail the basis for such
objection. Until an alternate rate of interest shall be determined in accordance
with this paragraph (b) (but, in the case of the circumstances described in
clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 3.4(b), only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (y) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective and (z) if any Credit Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


32

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 3.5.    Increased Costs; Illegality.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Credit Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes with respect to this Agreement or on
its Loans, loan principal, Letters of Credit, Commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto in
respect thereof (other than (A) Indemnified Taxes and (B) Excluded Taxes); or
(iii)    impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making, continuing, converting or maintaining any Eurodollar
Loan or the cost to such Credit Party of issuing, participating in or
maintaining any Letter of Credit hereunder or to increase the cost to such
Credit Party or to reduce the amount of any sum received or receivable by such
Credit Party hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Credit Party such additional amount or amounts as will
compensate such Credit Party for such additional costs incurred or reduction
suffered.
(b)    If any Credit Party determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement or the Loans made,
the Letters of Credit issued or the participations therein held, by such Credit
Party to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.
(c)    A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive and binding upon all parties hereto absent
manifest error. The Borrower shall pay such Credit Party the amount shown as due
on any such certificate within 10 Business Days after receipt thereof.
(d)    Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof but not to exceed a period of 365 days.
(e)    Notwithstanding any other provision of this Agreement, if any Change in
Law shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:




33

--------------------------------------------------------------------------------

Exhibit 10(b)2




(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.6.    Break Funding Payments. In the event of (a) the payment or
prepayment (voluntary or otherwise) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.7(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 3.8, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
Section 3.7.    Withholding of Taxes; Gross-Up.
(a)    Payments to be Free and Clear. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


34

--------------------------------------------------------------------------------

Exhibit 10(b)2




(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount


of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.7(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


35

--------------------------------------------------------------------------------

Exhibit 10(b)2




(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
1.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
2.    in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;
3.    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form


of Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(h)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed copy of IRS Form
W-8BEN-E or IRS Form W-8BEN; or
4.    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


36

--------------------------------------------------------------------------------

Exhibit 10(b)2




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
Section 3.8.    Mitigation Obligations.
(a)    Designation of a Different Lending Office. In the event that the Borrower
becomes obligated to pay additional amounts to any Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.5, Section 3.6 or Section 3.7, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


37

--------------------------------------------------------------------------------

Exhibit 10(b)2




(b)    Replacement of Lenders. In the event that (i) the Borrower becomes
obligated to pay additional amounts to any Lender (or to any Governmental
Authority for the account of any Lender) pursuant to Section 3.5, Section 3.6 or
Section 3.7, (ii) any Lender becomes a Defaulting Lender, or (iii) if any Lender
has failed to consent to a proposed amendment, waiver, discharge or termination
that under Section 10.2 requires the consent of all the Lenders and with respect
to which the Required Lenders shall have granted their consent, then the
Borrower may, at its sole cost and expense, within 60 days of the demand by such
Lender for such additional amounts or the relevant default or action or inaction
by such Lender, as the case may be, and subject to and in accordance with the
provisions of Section 10.4 (with the Borrower obligated to pay any applicable
processing and recordation fee), designate an Eligible Assignee (acceptable to
the Administrative Agent and the Issuing Banks) to purchase and assume all of
such Lender’s interests, rights and obligations under the Loan Documents,
without recourse to or warranty by or expense to, such Lender, for a purchase
price equal to the outstanding principal amount of such Lender’s Loans plus any
accrued but unpaid interest thereon and accrued but unpaid facility fees and
letter of credit fees in respect of such Lender’s Commitment and any other
amounts payable to such Lender hereunder, and to assume all the obligations of
such Lender hereunder, and, upon such purchase, such Lender shall no longer be a
party hereto or have any rights hereunder (except those that survive full
repayment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Eligible Assignee shall succeed to the rights and obligations
of such Lender hereunder. No replacement of a Defaulting Lender pursuant to this
Section 3.8 shall be deemed to be a waiver of any right that the Borrower, the
Administrative Agent, the Issuing Banks or any other Lender may have against
such Defaulting Lender. The Borrower shall execute and deliver to such Eligible
Assignee a Note. Notwithstanding anything herein to the contrary, in the event
that a Lender is replaced pursuant to this Section 3.8 as a result of the
Borrower becoming obligated to pay additional amounts to such Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, such Lender shall be entitled to receive such
additional amounts as if it had not been so replaced, except as otherwise
provided in Section 2.11 if such Lender becomes a Defaulting Lender.
Section 3.9.    EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.
Section 3.10.    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
Article 4.


REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Credit Parties that:
Section 4.1.    Organization; Powers. Each of the Borrower and each Subsidiary
is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation, has all requisite
corporate power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
Section 4.2.    Authorization; Enforceability. The Transactions are within the
corporate powers of the Borrower and have been duly authorized by all necessary
corporate and, if required, equity holder action. Each Loan Document has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity.




38

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 4.3.    Governmental Approvals; No Conflicts.
(a)    The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowing of the Loans and the issuance of the Letters of
Credit do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except for (i) information
filings to be made in the ordinary course of business, which filings are not a
condition to the Borrower’s performance under the Loan Documents and (ii) such
as have been obtained or made and are in full force and effect and not subject
to any appeals period.
(b)    The Transactions will not (i) violate the charter, by-laws or other
organizational documents of the Borrower, (ii) violate any applicable law or
regulation or any order of any Governmental Authority, (iii) violate or result
in a default under any material indenture, agreement or other instrument binding
upon the Borrower or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower, and (iv) result in or require the
creation or imposition of any Lien on any asset of the Borrower.
Section 4.4.    Financial Condition; No Material Adverse Change.
(a)    The Borrower has previously delivered to the Credit Parties copies of (i)
its Form 10‑K for the fiscal year ended December 31, 2017, containing the
audited consolidated balance sheet of the Borrower and its Subsidiaries and the
related audited consolidated statements of operations, comprehensive income,
changes in stockholders’ equity and cash flows for the fiscal year ending
December 31, 2017 (including with the applicable related notes and schedules,
the “Borrower Financial Statements”), and (ii) the unaudited consolidated
balance sheet of the Borrower and its Subsidiaries and the related unaudited
consolidated statements of income, equity and cash flows for the fiscal quarter
ended September 30, 2018. All such financial statements have been prepared in
accordance with GAAP and fairly present in all material respects the
consolidated financial condition and results of the operations of the Borrower
and its Subsidiaries as of the dates and for the periods indicated therein
(subject, in the case of unaudited financial statements, to the absence of
footnotes and to normal, year end audit adjustments).
(b)    Since December 31, 2017, there has been no Material Adverse Change.
Section 4.5.    Litigation. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any Subsidiary that (a) if adversely determined (and provided that
there exists a reasonable possibility of such adverse determination), would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, except for any Disclosed Matters, and except that the
commencement by the Borrower, any Subsidiary or any Governmental Authority of a
rate proceeding, fuel adjustment clause audit or earnings review before such
Governmental Authority shall not constitute such a pending or threatened action,
suit or proceeding unless and until such Governmental Authority has made a final
determination thereunder that would reasonably be expected to have a Material
Adverse Effect, or (b) involve any Loan Document or the Transactions.
Section 4.6.    Environmental Matters. Except for the Disclosed Matters, the
Borrower and its Subsidiaries (a) are in compliance with Environmental Law, (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Law to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license, or
approval, except, in each case, such as could not reasonably be expected to
result in a Material Adverse Effect.
Section 4.7.    Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” as defined in, or is otherwise subject to regulation under,
the Investment Company Act of 1940.






39

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 4.8.    ERISA. Each of the Borrower and each of its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for any such failure that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect.
Section 4.9.    Disclosure.
(a)    None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to any
Credit Party in connection with the negotiation of, or delivered under any Loan
Document when taken as a whole (as modified or supplemented by other information
so furnished, including the information contained in the Borrower’s most recent
annual report on Form 10-K and in the Borrower’s reports filed with the SEC
under the Securities Exchange Act of 1934 subsequent to the filing of the Form
10-K) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, provided that, to the
extent any such reports, financial statements, certificates or other information
was based upon or constitutes a forecast or a projection (including statements
concerning future financial performance, ongoing business strategies or
prospects or possible future actions, and other forward-looking statements), the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
(b)    As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
Section 4.10.    Subsidiaries. As of the date hereof, the Borrower has only the
Subsidiaries set forth on Schedule 4.10. Schedule 4.10 sets forth with respect
to each Subsidiary, the identity of each Person that owns Equity Interests in
such Subsidiary and the percentage of the issued and outstanding Equity
Interests owned by each such Person. The shares of each Subsidiary (excluding
any Immaterial Subsidiary) are duly authorized, validly issued, fully paid and
non assessable and are owned free and clear of any Liens, other than Liens
permitted pursuant to Section 7.1.
Section 4.11.    Use of Proceeds; Federal Reserve Regulations.
(a)    The proceeds of the Loans and the Letters of Credit will be used for
general corporate purposes not inconsistent with the terms hereof, including
liquidity support for the Borrower’s commercial paper program.
(b)    Neither the Borrower nor any Subsidiary is engaged principally, or as one
of their important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. Immediately before and after giving
effect to the making of each Loan and the issuance of each Letter of Credit,
Margin Stock will constitute less than 25% of the Borrower’s assets as
determined in accordance with Regulation U.
(c)    No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock (other than any
purchase of Equity Interests in the Borrower so long as such Equity Interests
are retired immediately upon the purchase thereof) or for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X or (ii) to fund a
personal loan to or for the benefit of a director or executive officer of the
Borrower or any Subsidiary.
Section 4.12.    Anti-Money Laundering and Anti-Terrorism Finance Laws. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.
To the extent applicable, Borrower is in compliance, in all material respects,
with Anti-Corruption Laws, anti-money laundering laws and anti-terrorism finance
laws including the Bank Secrecy Act and the PATRIOT Act (the “Anti-Terrorism
Laws”).


40

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 4.13.    Foreign Corrupt Practices Act. No part of the proceeds of the
Loans or Letters of Credit shall be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.
Section 4.14.    Sanctions Laws. Neither the Borrower nor, to the knowledge of
the Borrower, any Affiliate or broker or other agent of the Borrower acting or
benefiting in any capacity in connection with the Loans or Letters of Credit, is
any of the following (a “Restricted Person”): (i) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001; (ii) a Person that
is named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list or similarly named by any similar
foreign governmental authority; (iii) an agency of the government of a country,
an organization controlled by a country, or a Person resident in a country that
is subject to a sanctions program identified on the lists maintained by OFAC; or
(iv) a Person that derives more than 10% of its assets or operating income from
investments in or transactions with any such country, agency, organization or
person. Further, none of the proceeds from the Loans or Letters of Credit shall
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization or Person subject to OFAC
sanctions.
Article 5.


CONDITIONS
Section 5.1.    Effectiveness. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder are subject to the
satisfaction (or waiver in accordance with Section 10.2) of the following
conditions precedent:
(a)    Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    Notes. The Administrative Agent shall have received any Note requested by
a Lender pursuant to Section 2.6(e) payable to the order of such requesting
Lender.
(c)    Legal Opinions. The Administrative Agent shall have received favorable
written opinions (addressed to the Credit Parties and dated on or prior to the
Effective Date) from Bethany M. Owen, Senior Vice President, Chief Legal and
Administrative Officer and Secretary of the Borrower, and Cohen Tauber Spievack
& Wagner P.C., special counsel to the Borrower, covering such matters relating
to the Borrower, the Loan Documents and the Transactions as the Required Lenders
may reasonably request. The Borrower hereby requests such counsel to deliver
such opinion.












41

--------------------------------------------------------------------------------

Exhibit 10(b)2




(d)    Organizational Documents, etc. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (i) the organization, existence and
good standing of the Borrower (including (x) a certificate of incorporation of
the Borrower, certified as of a recent date by the Secretary of State of the
jurisdiction of its incorporation, and (y) certificates of good standing (or
comparable certificates) for the Borrower, certified as of a recent date prior
to the Effective Date, by the Secretaries of State (or comparable official) of
the jurisdiction of its incorporation and each other jurisdiction in which it is
qualified to do business, (ii) the authorization of the Transactions, (iii) the
incumbency of its officer or officers who may sign the Loan Documents, including
therein a signature specimen of such officer or officers, and (iv) any other
legal matters relating to the Borrower, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
(e)    Fees etc. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, in form and substance satisfactory to the Administrative Agent,
dated on or prior to the Effective Date and signed by the chief executive
officer or the chief financial officer of the Borrower (or other Financial
Officer acceptable to the Administrative Agent), confirming that (i) the
representations and warranties of the Borrower set forth in this Agreement are
true and correct and (ii) no Default exists.
(g)    No Material Adverse Change. The Administrative Agent shall have received
a certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, dated the Effective Date, to the effect that since
December 31, 2017, no Material Adverse Change has occurred, except as has been
previously disclosed by the Borrower in documents filed with the SEC prior to
the Effective Date.
(h)    KYC. (i) The Administrative Agent shall have received, at least five days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).
(i)    Approvals. All governmental and third party approvals necessary or, in
the discretion of the Administrative Agent, advisable in connection with the
financing and the continuing operations of the Borrower and its subsidiaries
shall have been obtained and be in full force.
(j)    Miscellaneous. Such other documents as any Lender or its counsel may have
reasonably requested.
The Administrative Agent shall notify the Borrower and the Credit Parties when
the conditions set forth above have been satisfied or waived, and such notice
shall be conclusive and binding.
Section 5.2.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, increase,
amend, renew or extend a Letter of Credit, is subject to the satisfaction of the
following conditions:






42

--------------------------------------------------------------------------------

Exhibit 10(b)2




(a)    The representations and warranties of the Borrower set forth in the Loan
Documents (other than the representations and warranties in Section 4.4(b),
Section 4.5 and Section 4.6 of this Agreement) shall be true and correct on and
as of the date of such Borrowing or the date of such issuance, increase,
amendment, renewal or extension, as applicable, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
such issuance, increase, amendment, renewal or extension, as applicable, no
Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received a Credit Request and such
other documentation and assurances as shall be reasonably required by it in
connection herewith.
(d)    Such Loan or Letter of Credit shall not be prohibited by any applicable
law, rule or regulation.
Each Borrowing and each issuance, increase, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
Article 6.


AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, the Borrower covenants
and agrees with the Credit Parties that:
Section 6.1.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    As soon as available, but in any event within 120 days after the end of
each fiscal year, (i) a copy of the Borrower’s Annual Report on Form 10‑K in
respect of such fiscal year required to be filed by the Borrower with the SEC,
together with the financial statements attached thereto, and (ii) the Borrower’s
audited consolidated balance sheet and related consolidated statements of
income, stockholder’s equity and cash flows as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Accountants (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
conditions and results of operations of the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied during such
fiscal year;
(b)    As soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, (i) a copy of the
Borrower’s Quarterly Report on Form 10‑Q in respect of such fiscal quarter
required to be filed by the Borrower with the SEC, together with the financial
statements attached thereto, and (ii) the Borrower’s unaudited consolidated
balance sheet and related consolidated statements of income, stockholder’s
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a duly authorized Financial Officer as presenting fairly in all material
respects the financial conditions and results of operations of the Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year end audit adjustments and the absence of
footnotes;


43

--------------------------------------------------------------------------------

Exhibit 10(b)2




(c)    Within 60 days after the end of each of the first three fiscal quarters
and within 120 days after the end of the last fiscal quarter, a Compliance
Certificate, signed by a Financial Officer (or such other officer as shall be
acceptable to the Administrative Agent) as to the Borrower’s compliance, as of
such fiscal quarter ending date, with Section 7.5, and as to the absence of any
Default as of such fiscal quarter ending date and the date of such certificate
(or if a Default existed or exists, the nature thereof); and
(d)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of the Loan Documents,
as any Credit Party may reasonably request and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the Beneficial
Ownership Regulation.
Section 6.2.    Notices of Material Events. The Borrower will furnish the
following to the Administrative Agent and each Lender:
(a)    prompt written notice of the occurrence of any Default, specifying the
nature thereof and any action taken or proposed to be taken with respect
thereto;
(b)    promptly upon becoming available, copies of all (i) regular, periodic or
special reports, schedules and other material which the Borrower or any of its
Subsidiaries may be required to file with or deliver to any securities exchange
or the SEC, or any other Governmental Authority succeeding to the functions
thereof, and (ii) upon the written request of the Administrative Agent, reports
that the Borrower or any of its Subsidiaries sends to or files with the Federal
Energy Regulatory Commission, the WPS, the MPUC or any Governmental Authority
succeeding to the functions thereof, or any similar state or local Governmental
Authority;
(c)    prompt written notice of (i) any material citation, summons, subpoena,
order, notice, claim or proceeding received by, or brought against, the Borrower
or any of its Subsidiaries, with respect to (x) any proceeding before any
Governmental Authority (other than proceedings in the ordinary course of
business before the WPS or the MPUC), or (y) any real property under any
Environmental Law, and (ii) any lapse or other termination of, or refusal to
renew or extend, any material franchise or other authorization issued to the
Borrower or any of its Subsidiaries by any Governmental Authority (other than in
the ordinary course of business), provided that any of the foregoing set forth
in this paragraph would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
(d)    prompt written notice of any change by any Rating Agency in a Senior Debt
Rating; and
(e)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice delivered under Section 6.2(a) or (c) shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed in Section 10.1; or (b) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent), provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except


44

--------------------------------------------------------------------------------

Exhibit 10(b)2




for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Section 6.3.    Legal Existence. Except as permitted under Section 7.2, the
Borrower shall maintain its legal existence in good standing in the jurisdiction
of its organization or formation and in each other jurisdiction in which the
failure so to do would reasonably be expected to have a Material Adverse Effect,
and cause each of the Subsidiaries to maintain its qualification to do business
and good standing in each jurisdiction in which the failure so to do would
reasonably be expected to have a Material Adverse Effect (it being understood
that the foregoing shall not prohibit the Borrower from dissolving or
terminating the existence of any Subsidiary that is inactive or whose
preservation otherwise is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries considered as a whole).
Section 6.4.    Taxes. The Borrower shall pay and discharge when due, and cause
each of the Subsidiaries so to do, all Taxes imposed upon it or upon its
property, which if unpaid would, individually or collectively, reasonably be
expected to have a Material Adverse Effect or become a Lien on the property of
the Borrower or such Subsidiary (other than a Lien described in clause (a) of
the definition of Permitted Encumbrances), as the case may be, unless and to the
extent only that such Taxes shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary, as the case
may be.
Section 6.5.    Insurance. The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business, provided that the Borrower
and its Subsidiaries may self-insure to the same extent as other companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and to the extent
consistent with prudent business practice. The Borrower shall furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, full information as to the insurance carried.
Section 6.6.    Condition of Property. The Borrower shall at all times maintain,
protect and keep in good repair, working order and condition in all material
respects (ordinary wear and tear excepted), and cause each of its Subsidiaries
so to do, all material property necessary to the operation of the Borrower’s or
such Subsidiary’s, as the case may be, material businesses, provided that
nothing shall prevent the Borrower or its Subsidiaries, as appropriate, from
discontinuing the maintenance or operation of any property if such
discontinuance is, in the judgment of the Borrower or such Subsidiary, desirable
in the conduct of the business of the Borrower or such Subsidiary. It is
understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
Section 6.7.    Observance of Legal Requirements. The Borrower shall observe and
comply in all material respects, and cause each of its Subsidiaries so to do,
with all laws, regulations and orders of any Governmental Authority which now or
at any time hereafter may be applicable to it, including ERISA and all
Environmental Laws, a violation of which would individually or collectively
reasonably be expected to have a Material Adverse Effect, except such thereof as
shall be contested in good faith and, if applicable, by appropriate proceedings
diligently conducted by it.
Section 6.8.    Inspection of Property; Books and Records; Discussions. The
Borrower shall keep proper books of record and account in conformity with GAAP
and all requirements of law. The Borrower shall permit representatives of the
Administrative Agent and any Lender to visit its offices, to inspect any of its
property (subject to reasonable procedures relating to safety and security) and
examine and make copies or abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, prospects, property and financial condition of the
Borrower and its Subsidiaries with the officers thereof and the Accountants;
provided that none of the Administrative Agent, its agents, its representatives
or the Lenders shall be entitled to examine or make copies or abstracts of, or
otherwise obtain information with respect to, the Borrower’s records relating to
pending or threatened litigation if any such disclosure by the Borrower would
reasonably be expected (i) to give rise to a waiver of any attorney/client
privilege of the Borrower or any of its Subsidiaries relating to such
information or (ii) to be otherwise materially disadvantageous to the Borrower
or any of its Subsidiaries in the defense


45

--------------------------------------------------------------------------------

Exhibit 10(b)2




of such litigation; and provided further that in the case of any discussion with
the Accountants, the Borrower shall have been given the opportunity to
participate in such discussion and, unless a Default exists, the Lender or
Lenders requesting such discussion shall pay any fees and expenses of the
Accountant in connection therewith.
Article 7.


NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
Section 7.1.    Liens. The Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired by it, except:
(a)    Liens now existing or hereafter arising in favor of the Administrative
Agent or the Lenders under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien existing on any property prior to the acquisition thereof by the
Borrower or any Subsidiary, or existing on any property of any Person that
becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary or that is merged with or into or consolidated with the
Borrower or any Subsidiary prior to such merger or consolidation, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or such merger or
consolidation, as the case may be, (ii) such Lien shall not apply to any other
property of the Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations and liabilities that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary of the Borrower or such
merger or consolidation, as the case may be;
(d)    Liens (including precautionary Liens in connection with Capital Lease
Obligations) on fixed or capital assets and other property (including any
natural gas, oil or other mineral assets, pollution control facilities,
electrical generating plants, equipment and machinery, and related accounts,
financial assets, contracts and general intangibles) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by the
Borrower or any Subsidiary, provided that (i) such security interests and the
obligations and liabilities secured thereby are incurred prior to or within 270
days after the acquisition of the relevant asset or the completion of the
relevant construction, exploration, drilling, development, improvement, repair
or servicing (including the relevant financing of working capital and ongoing
maintenance), as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this paragraph (d) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and paragraph (f), as
applicable, of the Borrower or any Subsidiary;
(e)    Liens created under or in connection with the Mortgage and the SWLP
Mortgage;
(f)    Liens on any Equity Interest owned or otherwise held by or on behalf of
the Borrower or any Subsidiary in any Person created as a special purpose,
bankruptcy-remote Person for the sole and exclusive purpose of engaging in
activities in connection with the owning and operating of property in connection
with any project financing permitted to be secured under paragraph (d);


46

--------------------------------------------------------------------------------

Exhibit 10(b)2




(g)    Liens created to secure Indebtedness of any Subsidiary to the Borrower or
to any other Subsidiary;
(h)    rights reserved to or vested in others to take or receive any part of any
coal, ore, gas, oil and other minerals, any timber and/or any electric capacity
or energy, gas, water, steam and any other product developed, produced,
manufactured, generated, purchased or otherwise acquired by the Borrower or by
others on property of the Borrower or any of its Subsidiaries, provided that no
Lien described in this paragraph shall secure Indebtedness;
(i)    Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in the foregoing paragraphs (a) through (h), provided that the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement, as the case may be,
shall be limited to all or a part of the property or indebtedness that secured
the lien or mortgage so extended, renewed or replaced (and any improvements on
such property);
(j)    Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Indebtedness pursuant to an express
contractual provision in the agreement governing such Indebtedness, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default shall exist;
(k)    Liens on all CoBank Equities now owned or hereafter acquired by the
Borrower; and
(l)    any Lien, in addition to those described in the foregoing paragraphs (a)
through (k), securing obligations that, together with all other obligations
secured pursuant to this paragraph (l), do not exceed 10% of Consolidated Assets
at the time of the incurrence thereof.
Section 7.2.    Merger; Consolidation. The Borrower shall not, and shall not
permit any Subsidiary (excluding any Immaterial Subsidiary) to undergo a
Division (as defined in Section 18-217 of the Delaware Limited  Liability
Company Act) or consolidate with or merge into any other Person (other than a
merger of a Subsidiary into, or a consolidation of a Subsidiary with, the
Borrower or another Subsidiary), unless:
(a)    immediately before and after giving effect thereto no Default shall
exist;
(b)    immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such
merger, consolidation or acquisition, as the case may be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;
and
(c)    in the case of a transaction involving the Borrower, either (i) the
Borrower shall be the surviving entity thereof, or in the event the Borrower
shall not be the surviving entity thereof, each of the following conditions
shall be satisfied: (A) such surviving entity shall have been incorporated or
otherwise formed in a State of the United States with substantially all of its
assets and business located and conducted in the United States, (B) such
surviving entity shall, immediately after giving effect to such transaction,
have an Investment Grade Rating and (C) such surviving entity shall have
expressly assumed the obligations of the Borrower under the Loan Documents
pursuant to a writing in form and substance satisfactory to the Administrative
Agent; and (ii) the Administrative Agent and the Lenders shall have received a
certificate signed by a duly authorized officer of the Borrower identifying the
Person to be merged with or into, or consolidated with, or acquired by, the
Borrower, and certifying as to each of the matters set forth in clauses (a), (b)
and (c)(i) of this Section 7.2.


47

--------------------------------------------------------------------------------

Exhibit 10(b)2




For purposes of clause (c) above, “Investment Grade Rating” means a Senior Debt
Rating from at least two Rating Agencies equal to (1) for any transaction where
the surviving entity has a Senior Debt Rating, a rating for such surviving
entity of BBB- or higher from S&P or Fitch or Baa3 or higher from Moody’s and
(2) for any transaction where the surviving entity is an indirect or direct
holding company for a public utility that does not have a Senior Debt Rating, a
rating for such surviving entity’s primary utility Subsidiary of BBB- or higher
from S&P or Fitch or Baa3 or higher from Moody’s.
Section 7.3.    Transactions with Affiliates. The Borrower shall not, and shall
not permit any of its Subsidiaries to, sell, transfer, lease or otherwise
dispose of (including pursuant to a merger) any property or assets to, or
purchase, lease or otherwise acquire (including pursuant to a merger) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except in the ordinary course of business at prices and on
terms and conditions not less materially favorable to the Borrower or such
Subsidiary, as the case may be, than could be obtained on an arms length basis
from unrelated third parties, provided that this Section shall not apply to (i)
any transaction that is in compliance with applicable laws and regulations of
the Federal Energy Regulatory Commission, the WPS or the MPUC pertaining to
affiliate transactions or is authorized by a tariff or rate schedule which has
been approved by a Governmental Authority or performed in accordance with its
orders, (ii) any transaction that is otherwise permitted under Section 7.2 and
(iii) transactions pursuant to any contract in effect on the date hereof, as the
same may be amended, extended or replaced from time to time so long as such
contract as so amended, extended or replaced is, taken as a whole, not
materially less favorable to the Borrower and its Subsidiaries than under those
contracts in effect on the date hereof.
Section 7.4.    Permitted Hedge Agreements. The Borrower shall not enter into
any Hedge Agreements other than (a) Permitted Hedge Agreements and (b)
transactions in futures, floors, collars and similar Hedge Agreements involving
the stock price of a Person involved in a merger transaction permitted by
Section 7.2.
Section 7.5.    Financial Covenant. The Borrower will not permit Total
Indebtedness to be greater than 65% of Total Capitalization as of the end of any
fiscal quarter.
Section 7.6.    Anti-Money Laundering and Anti-Terrorism Finance Laws; Foreign
Corrupt Practices Act; Sanctions Laws; Restricted Person. The Borrower shall
not, and shall not permit any Subsidiary to, (i) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any prohibition set forth in any
Anti-Terrorism Law, (ii) cause or permit any of the funds that are used to repay
any obligation under the Loan Documents to be derived from any unlawful activity
with the result that the making of the Loans or the issuance of the Letters of
Credit would be in violation of any applicable law, (iii) use any part of the
proceeds of the Loans or the Letters of Credit, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws;
(iv) use any of the proceeds from the Loans or the Letters of Credit to finance
any operations, investments or activities in, or make any payments to, any
Restricted Person or in any manner that would result in the violation of any
applicable sanctions.
Article 8.


EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;




48

--------------------------------------------------------------------------------

Exhibit 10(b)2




(b)    the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in paragraph
(a) of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3 (with respect to the Borrower’s existence),
7.2, 7.4 or 7.5;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.1 or Section 7.3 and such failure shall
continue unremedied for a period of ten days after the Borrower shall have
obtained knowledge thereof.
(f)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in paragraph (a), (b), (d) or (e) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have obtained knowledge thereof;
(g)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect to any Material
Obligations, when and as the same shall become due and payable and after the
expiration of any applicable grace period;
(h)    any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become due prior to their
scheduled maturity or payment date or to require the prepayment, repurchase,
redemption or defeasance thereof prior to their scheduled maturity or payment
date (in each case after giving effect to any applicable cure period), provided
that this paragraph (h) shall not apply to (i) Indebtedness that becomes due as
a result of a notice of voluntary prepayment or redemption delivered by the
Borrower or a Subsidiary, (ii) secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (iii) intercompany indebtedness or (iv) the exercise of any
contractual right to cause the prepayment of any Material Obligations (other
than the exercise of a remedy for an event of default under the applicable
contract or agreement);
(i)    except for Immaterial Transactions and transactions expressly permitted
by Section 6.3 with respect to Subsidiaries, the Borrower or any Subsidiary
shall (i) suspend or discontinue its business, (ii) make an assignment for the
benefit of creditors, (iii) generally not pay its debts as such debts become
due, (iv) admit in writing its inability to pay its debts as they become due,
(v) file a voluntary petition in bankruptcy, (vi) become insolvent (however such
insolvency shall be evidenced), (vii) file any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment of debt,
liquidation or dissolution or similar relief under any present or future
statute, law or regulation of any jurisdiction, (viii) petition or apply to any
tribunal for any receiver, custodian or any trustee for any substantial part of
its property, (ix) be the subject of any such proceeding filed against it which
remains undismissed for a period of 45 days, (x) file any answer admitting or
not contesting the material allegations of any such petition filed against it or
any order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or any Subsidiary;


49

--------------------------------------------------------------------------------

Exhibit 10(b)2




(j)    except to the extent arising solely out of an Immaterial Transaction, an
order for relief is entered under the United States bankruptcy laws or any other
decree or order is entered by a court having jurisdiction (i) adjudging the
Borrower or any Subsidiary bankrupt or insolvent, (ii) approving as properly
filed a petition seeking reorganization, liquidation, arrangement, adjustment or
composition of or in respect of Borrower or any Subsidiary under the United
States bankruptcy laws or any other applicable Federal or state law, (iii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Borrower or any Subsidiary of any substantial
part of the property thereof, or (iv) ordering the winding up or liquidation
(other than, in the case of a Subsidiary, voluntary liquidation, not under any
bankruptcy, insolvency or similar law) of the affairs of the Borrower or any
Subsidiary, and any such decree or order continues unstayed and in effect for a
period of 45 days;
(k)    one or more judgments or decrees against the Borrower or any of its
Subsidiaries or any combination thereof aggregating in excess of $35,000,000,
which judgment or decree (i) shall not be fully covered by insurance after
taking into account any applicable deductibles and (ii) shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of at
least 30 consecutive days;
(l)    any Loan Document shall cease, for any reason, to be in full force and
effect or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;
(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(n)    any authorization or approval or other action by any Governmental
Authority required for the execution, delivery or performance of any Loan
Document shall be terminated, revoked or rescinded or shall otherwise no longer
be in full force and effect;
(o)    a Change in Control shall occur; or
(p)    the Borrower shall fail to own, directly or indirectly, substantially all
of the assets of Minnesota Power;
then, and in every such event (other than an event described in paragraph (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event described in paragraph (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued under the Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.


50

--------------------------------------------------------------------------------

Exhibit 10(b)2








Article 9.


THE ADMINISTRATIVE AGENT


Section 9.1.    Authorization and Action.
(a)    Each Credit Party hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
(c)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(d)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:


51

--------------------------------------------------------------------------------

Exhibit 10(b)2




(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or Issuing Bank other than as expressly set
forth herein and in the other Loan Documents, regardless of whether a Default or
an Event of Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any similar term) herein or in any
other Loan Document with reference to the Administrative Agent is not intended
to connote any fiduciary duty or other implied (or express) obligations arising
under agency doctrine of any applicable law, and that such term is used as a
matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties); additionally, each
Lender agrees that it will not assert any claim against the Administrative Agent
based on an alleged breach of fiduciary duty by the Administrative Agent in
connection with this Agreement and/or the transactions contemplated hereby; and
(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
(e)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(f)    The Sole Lead Arranger and Sole Bookrunner shall have no obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but shall have the benefit of the indemnities provided for hereunder.
(g)    In case of the pendency of any proceeding with respect to the Borrower
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other obligations under the Loan Documents that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim under Sections 3.1, 3.3, 3.5, 3.7 and 10.3) allowed in such judicial
proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such proceeding is hereby authorized by each Lender and each Issuing Bank
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 10.3). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting


52

--------------------------------------------------------------------------------

Exhibit 10(b)2




the obligations or the rights of any Lender or Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.
(h)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.
Section 9.2.    Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made the Borrower or any officer thereof contained
in this Agreement or any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 5 or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any Note as its holder until such Note has been assigned in
accordance with Section 10.4, (ii) may rely on the Register to the extent set
forth in Section 10.4(c), (iii) may consult with legal counsel (including
counsel to the Borrower), independent public accountants and other experts
selected by it, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of the
Borrower in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).




53

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 9.3.    Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, THE SOLE LEAD
ARRANGER AND SOLE BOOKRUNNER OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.


54

--------------------------------------------------------------------------------

Exhibit 10(b)2




(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
Section 9.4.    The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
Section 9.5.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and (ii)
the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided
that (A) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 10.3, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.






55

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 9.6.    Acknowledgements of Lenders and Issuing Banks.
(a)    Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Sole Lead
Arranger and Sole Bookrunner or any other Lender, or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Sole Lead Arranger and Sole Bookrunner or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
Section 9.7.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Sole Lead Arranger and Sole Bookrunner and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.




56

--------------------------------------------------------------------------------

Exhibit 10(b)2




(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Sole Lead Arranger and Sole Bookrunner and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).
(c)    The Administrative Agent and the Sole Lead Arranger and Sole Bookrunner
hereby informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
Article 10.
MISCELLANEOUS
Section 10.1.    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (or e-mail in
accordance with Section 10.1(b) below) as follows:
(i)    if to the Borrower, to it at 30 West Superior Street, Duluth, Minnesota,
Attention of: Patrick L. Cutshall, Treasurer, Phone: 218-723-3978, Fax:
218-723-3912, Email: pcutshall@allete.com.
(ii)    if to the Administrative Agent,
(A)    for Loans or Borrowings, to it at its Loan and Agency Services Group, 10
S. Dearborn Street, Floor L2, Chicago, Illinois, Attention of: Julius C.
Williams, Phone: 312-954-3750, Fax: 844-492-3894, Email:
jpm.agency.cri@jpmchase.com;
(B)    for Letters of Credit, to it at its Letter of Credit Agency Servicing
Group, 10 S. Dearborn Street, Floor 07, Chicago, Illinois, Attention of:
Pavithra Charles, Phone: 855-609-9959, Email:
chicago.lc.agency.activity.team@jpmchase.com;
(C)    for credit related matters including compliance requirements pursuant to
Article 6, to it at its Power & Utilities Credit, 10 S. Dearborn Street, Floor
09, Chicago, Illinois, Attention of: Justin Martin, Phone: 312-732-4441, Fax:
312-732-1762, Email: justin.2.martin@jpmorgan.com; and           


57

--------------------------------------------------------------------------------

Exhibit 10(b)2




(iii)     if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications or Approved
Electronic Platforms to the extent provided in paragraph (b) below, shall be
effective as provided in such paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by using
Approved Electronic Platforms pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
For purposes of Section 6.2, the Borrower’s website is www.allete.com.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.
Section 10.2.    Waivers; Amendments.
(a)    No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
and/or the issuance, amendment, extension or renewal of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.
(b)    Subject to Section 3.4(b), neither any Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders, provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender or increase the Letter of
Credit Commitment of any Issuing Bank without the consent of such Issuing Bank,
(ii) reduce the principal amount of any Loan or any reimbursement obligation
with respect to a LC Disbursement, or reduce the rate of any interest, or reduce
any fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of


58

--------------------------------------------------------------------------------

Exhibit 10(b)2




payment of any reimbursement obligation with respect to an LC Disbursement, or
the date of any interest or any fees payable under the Loan Documents, or reduce
the amount of, waive or excuse any such payment, or postpone the stated
termination or expiration of the Commitments without the written consent of each
Credit Party affected thereby, (iv) change any provision hereof in a manner that
would alter the pro rata sharing of payments required by Section 2.10(b) or
2.10(c) or the pro rata reduction of Commitments required by Section 2.5(c),
without the written consent of each Credit Party affected thereby, and (v)
change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, or change the currency in
which Loans are to be made, Letters of Credit are to be issued or payment under
the Loan Documents is to be made, or add additional borrowers, without the
written consent of each Lender, and provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Banks hereunder without the prior written
consent of the Administrative Agent or such Issuing Banks, as applicable.
Section 10.3.    Expenses; Indemnity; Damage Waiver.
(a)    Cost and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket costs and expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all reasonable out‑of‑pocket costs and expenses incurred by an Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable
out‑of‑pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of any counsel for any Credit Party
and any consultant or expert witness fees and expenses, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out‑of‑pocket
costs and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party and each Related Party thereof (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof including
any refusal of an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any liability under any
Environmental Law related in any way to the Borrower or any of the Subsidiaries
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a breach in bad faith by such Indemnitee or arising solely
from claims between or among one or more Indemnitees.
(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or an Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting the
Borrower’s obligation to do so), each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as applicable, an amount equal to the
product of such unpaid amount multiplied by a fraction, the numerator of which
is the sum of such Lender’s unused Commitment plus the outstanding principal
balance of such Lender’s Loans and such Lender’s LC Exposure and the denominator
of which is the sum of the unused Commitments plus the outstanding principal
balance of all Lenders Loans and the LC Exposure of all Lenders (in each case
determined


59

--------------------------------------------------------------------------------

Exhibit 10(b)2




as of the time that the applicable unreimbursed expense or indemnity payment is
sought or, in the event that no Lender shall have any unused Commitments,
outstanding Loans or LC Exposure at such time, as of the last time at which any
Lender had any unused Commitments, outstanding Loans or LC Exposure), provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent or an Issuing Bank, as applicable, in its capacity as such.
(d)    Waiver of Consequential Damages, etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct and actual damages)
arising out of, in connection with, or as a result of, any Loan Document or any
agreement, instrument or other document contemplated thereby, the Transactions
or any Loan or any Letter of Credit or the use of the proceeds thereof.
(e)    Payments. All amounts due under this Section shall be payable promptly
but in no event later than ten days after written demand therefor.
Section 10.4.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each Credit Party) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may (and if demanded by Borrower
pursuant to Section 3.8 shall to the extent required thereby) at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and obligations in respect of its LC Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans and obligations in respect of its
LC Exposure at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    In any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of the trade
date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


60

--------------------------------------------------------------------------------

Exhibit 10(b)2




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. For each such assignment:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of an unfunded or revolving facility if such assignment is to an Eligible
Assignee that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)    the consent of the applicable Issuing Banks (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Register.
(i)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in New York, New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement,


61

--------------------------------------------------------------------------------

Exhibit 10(b)2




notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(ii)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.4(b), 2.9(d) or (e), or 10.3(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph
(d)    Participations. Any Lender may at any time, without the consent of, but
with notice to, the Borrower and the Administrative Agent (provided that any
failure to give such notice shall not impair the effectiveness of such
participation except as expressly provided in paragraph (e) of this Section),
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any Note for all purposes of this Agreement and (iv) the Borrower,
the Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Notwithstanding the foregoing, in no event may
a participation be granted to any entity which is not a commercial bank, finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership or other entity) engaged generally in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business without the express prior written consent of the Borrower.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following matters
described in clauses (ii) and (iii) of the first proviso in Section 10.2(b) that
directly affects such Participant. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.5, 3.6 and 3.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
but (x) shall not be entitled to recover greater amounts under any such Section
than the selling Lender would be entitled to recover and (y) shall be subject to
replacement by the Borrower under Section 3.8 to the same extent as if it were a
Lender; provided that such replacement Participant shall be a commercial bank,
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.8 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.10(c) as though it
were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary


62

--------------------------------------------------------------------------------

Exhibit 10(b)2




to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.5 or 3.7 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.7 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.7(f) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    Notwithstanding any provision in this Section 10.4 to the contrary, if
any Lender becomes a Defaulting Lender, then the provisions of Section 2.11
shall apply for so long as such Lender is a Defaulting Lender.
Section 10.5.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any LC
Disbursement or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.5, 3.6,
3.7, 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the LC Disbursements, the expiration or
termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.
Section 10.6.    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party or the syndication of the credit facility established hereunder
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
5.1, this Agreement shall become effective as of the date set forth in the
preamble to this Agreement when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually


63

--------------------------------------------------------------------------------

Exhibit 10(b)2




executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that nothing herein shall require the Administrative Agent to
accept electronic signatures in any form or format without its prior written
consent.
Section 10.7.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 10.8.    Right of Set‑off. If an Event of Default shall have occurred
and be continuing, and the acceleration of the obligations owing in connection
with the Loan Documents, or at any time upon the occurrence and during the
continuance of an Event of Default under paragraph (a) of Article 8, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set‑off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
the other Loan Documents held by it, irrespective of whether or not it shall
have made any demand therefor and although such obligations may be unmatured.
The rights of each of the Lenders and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set‑off) that it may have. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set off and application.
Section 10.9.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that, to the extent permitted by applicable law, all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any other Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower, or
any of its property, in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each of the parties hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


64

--------------------------------------------------------------------------------

Exhibit 10(b)2




Section 10.10.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
RELATING TO THIS CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Lender holding an interest in such Loan or LC Disbursement in
accordance with applicable law, the rate of interest payable in respect of such
Loan or LC Disbursement hereunder, together with all of the charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan or LC Disbursement but were not payable as a result of the operation of
this Section shall be cumulated, and the interest and the charges payable to
such Lender in respect of other Loans or LC Disbursements or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
Section 10.13.    Advertisement. The Borrower hereby authorizes JPMorgan Chase
or any Affiliate thereof to publish the name of the Borrower and the amount of
the financing evidenced hereby in any “tombstone” or comparable advertisement
that JPMorgan Chase or such Affiliate elects to publish at its own expense. In
addition, the Borrower agrees that JPMorgan Chase or any Affiliates thereof may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the date hereof.
Section 10.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the PATRIOT Act hereby notifies the Borrower that such Lender is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the PATRIOT Act.
Section 10.15.    Treatment of Certain Information. Each Credit Party agrees to
use reasonable precautions to keep confidential, in accordance with its
customary procedures for handling confidential information of the same nature,
all confidential, proprietary or non‑public information supplied by the Borrower
or any Affiliate pursuant to this Agreement relating to the Borrower, such
Subsidiary or their respective businesses, including, without limitation, any
financial statement, financial projections or forecasts, budget, Compliance
Certificate, audit report, management letter or accountants’ certification
delivered hereunder (“Information”), provided that nothing herein shall limit
the disclosure of any Information (a) to any of its respective Related Parties
that needs to know such Information, (b) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, or requested by
any bank regulatory authority, (c) on a confidential basis, to any bona fide or
potential assignee or participant in connection with the contemplated assignment
or participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided such assignees, participants, counterparties and advisors are advised
of and agree to be bound by either the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15), (d) to auditors,
accountants, consultants and advisors, and any analogous counterpart thereof,
(e) to any other Credit Party, (f) in connection with any litigation to which
any one or more of the Credit Parties is a party, (g) to the


65

--------------------------------------------------------------------------------

Exhibit 10(b)2




extent such Information (A) becomes publicly available other than as a result of
a breach of this Agreement, (B) becomes available to any of the Credit Parties
on a non‑confidential basis from a source other than the Borrower or any of its
Affiliates or (C) was available to the Credit Parties on a non‑confidential
basis prior to its disclosure to any of them by the Borrower or any of its
Affiliates; and (h) to the extent the Borrower shall have consented to such
disclosure in writing.
Section 10.16.    No Fiduciary Duty, etc. (a) The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other person. The Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, the Borrower acknowledges and agrees that no
Credit Party is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to the Borrower with respect
thereto.
(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.
Section 10.17.    CoBank Equity and Security.
(a)    So long as CoBank (or its Affiliate) is a Lender hereunder, the Borrower
will (i) maintain its status as an entity eligible to borrow from CoBank and
(ii) acquire equity in CoBank in such amounts and at such times as CoBank may
require in accordance with CoBank’s Bylaws and Capital Plan, except that the
maximum amount of equity that the Borrower may be required to purchase in CoBank
in connection with the Loans made by CoBank (or its affiliate) may not exceed
the maximum amount permitted by the Bylaws and the Capital Plan at the time this
Agreement is entered into. The Borrower acknowledges receipt of a copy of (x)
CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (y) CoBank’s Notice to Prospective Stockholders and (iii)
CoBank’s Bylaws and Capital Plan, which describe the nature of all of the
Borrower’s cash patronage, stock and other equities in CoBank acquired in
connection with its patronage loan from CoBank (or its Affiliate) (the “CoBank
Equities”) as well as capitalization requirements, and agrees to be bound by the
terms thereof.
(b)    Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan
shall govern (i) the rights and obligations of the parties with respect to the
CoBank Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrower’s patronage with CoBank, (ii) the
Borrower’s eligibility for


66

--------------------------------------------------------------------------------

Exhibit 10(b)2




patronage distributions from CoBank (in the form of CoBank Equities and cash)
and (iii) patronage distributions, if any, in the event of a sale of a
participation interest. CoBank reserves the right to assign or sell
participations in all or any part of its (or its Affiliate’s) Commitments or
outstanding Loans hereunder on a non-patronage basis.
(c)    Each party hereto acknowledges that CoBank has a statutory first lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory lien shall be for CoBank’s (or its Affiliate’s) sole and exclusive
benefit. The CoBank Equities shall not constitute security for the obligations
due to any other Lender. To the extent that any of the Loan Documents create a
Lien on the CoBank Equities or on patronage accrued by CoBank for the account of
the Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s (or its Affiliate’s) sole and exclusive benefit and shall not be
subject to pro rata sharing hereunder. Neither the CoBank Equities nor any
accrued patronage shall be offset against the obligations hereunder, except
that, in the event of an Event of Default, CoBank may elect, solely at its
discretion, to apply the cash portion of any patronage distribution or
retirement of equity to amounts owed to CoBank or its Affiliate under this
Agreement, whether or not such amounts are currently due and payable. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Default or any other default
by the Borrower, or at any other time, either for application to the Loans or
other obligations under this Agreement or otherwise.
Section 10.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature pages follow]












67

--------------------------------------------------------------------------------


Exhibit 10(b)2








IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


ALLETE, INC., as Borrower
By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    
















































































































S-1

--------------------------------------------------------------------------------

Exhibit 10(b)2












JPMORGAN CHASE BANK, N.A., as a Lender, as an Issuing Bank, and as
Administrative Agent




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    
























































































S-2

--------------------------------------------------------------------------------

Exhibit 10(b)2










ROYAL BANK OF CANADA, as a Lender




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    




























































































S-3

--------------------------------------------------------------------------------

Exhibit 10(b)2










U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    




























































































S-4

--------------------------------------------------------------------------------

Exhibit 10(b)2










WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    


























































































S-5

--------------------------------------------------------------------------------

Exhibit 10(b)2












BANK OF AMERICA, N.A., as a Lender
 




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    
























































































S-6

--------------------------------------------------------------------------------

Exhibit 10(b)2












KEYBANK NATIONAL ASSOCIATION, as a Lender




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    


























































































S-7

--------------------------------------------------------------------------------

Exhibit 10(b)2












COBANK, ACB, as a Lender and as an Issuing Bank




By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    




S-8

--------------------------------------------------------------------------------


Exhibit 10(b)2








SCHEDULE 1
APPLICABLE MARGIN


The Applicable Margin for Eurodollar Borrowings, ABR Borrowings, Letter of
Credit fees and facility fees shall be determined in accordance with the table
below based on the then-current Senior Debt Ratings. The Senior Debt Ratings in
effect on any date for the purposes of this Schedule are those in effect at the
close of business on such date.


Status
Pricing Level I
Pricing Level II
Pricing Level III
Pricing Level IV
Pricing Level V
Senior Debt Rating
≥ A+/
A+/ A1
≥ A/
A/ A2
≥ A-/
A-/A3
≥ BBB+/
BBB+/
Baa1
< BBB+/
BBB+/
Baa1
Applicable Margin for Eurodollar Rate loans and Letter of Credit participation
fees
0.800%
0.900%
1.00%
1.075%
1.275%
Applicable for
 facility fees
0.075%
0.100%
0.125%
0.175%
0.225%
Applicable Margin for ABR loans
0%
0%
0%
0.075%
0.275%





(a)    If each Rating Agency issues a Senior Debt Rating, the applicable Senior
Debt Rating shall be (i) if two of such Senior Debt Ratings are the same, such
Senior Debt Ratings; and (ii) if all such Senior Debt Ratings are different, the
middle of such Senior Debt Ratings.


(b)    If only two Rating Agencies issue a Senior Debt Rating, the applicable
Senior Debt Rating shall be the higher of such Senior Debt Ratings; provided
that if a split of greater than one ratings category occurs between such Senior
Debt Ratings, the applicable Senior Debt Rating shall be the ratings category
that is one category below the higher of such Senior Debt Ratings.


(c)    If only one Rating Agency issues a Senior Debt Rating, the applicable
Senior Debt Rating shall be such Senior Debt Rating.


(d)    If no Rating Agency issues a Senior Debt Rating, Pricing Level V shall
apply.




Schedule 1

--------------------------------------------------------------------------------


Exhibit 10(b)2










SCHEDULE 2.1


LIST OF COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.
$70,000,000
U.S. Bank National Association
$60,000,000
Wells Fargo Bank, National Association
$60,000,000
Royal Bank of Canada
$60,000,000
Bank of America, N.A.
$60,000,000
CoBank, ACB
$45,000,000
KeyBank National Association
$45,000,000
Total
$400,000,000











































































Schedule 2.1

--------------------------------------------------------------------------------

Exhibit 10(b)2








SCHEDULE 2.1


LETTER OF CREDIT COMMITMENTS




Issuing Bank
Commitment
JPMorgan Chase Bank, N.A.
$15,000,000
CoBank, ACB
$45,000,000
Total
$60,000,000





Schedule 2.1

--------------------------------------------------------------------------------


Exhibit 10(b)2






SCHEDULE 2.9
EXISTING LETTERS OF CREDIT
LC Number
Issue Date
Expiry Date
Beneficiary
Amount
NUSCGS017948
08/29/18
08/06/19
Northwestern Corporation
$4,806,370.00
NUSCGS002178
12/11/17
06/01/19
Kiewit Power Constructors Co.
$572,623.50
CPCS-896422
09/15/15
09/10/19
Kiewit Power Constructors Co.
$1,711,097.00
CPCS-896429
08/26/15
03/31/19
TIC - The Industrial Company
$749,241.00
CPCS-838047
08/11/15
07/29/19
Kiewit Power Constructors Co.
$104,951.90
CPCS-768035
04/17/15
08/15/19
Gemma Power Systems, LLC
$334,700.00
CPCS-890848
06/15/17
06/15/19
Mid-Continent Independent System
$400,000.00
CPCS-392599
01/24/13
12/31/19
State of Minnesota
$3,413,384.00
CPCS-838037
08/11/15
07/29/19
Kiewit Power Constructors Co.
$233,643.60
CPCS-876683
06/22/17
04/07/19
Kiewit Power Constructors Co.
$116,822.00
CPCS-768036
04/17/15
09/30/19
Gemma Power Systems, LLC
$332,206.56
NUSCGS002177
12/11/17
08/01/19
Kiewit Power Constructors Co.
$164,104.80
CPCS-344357
01/03/13
12/31/19
Midwest Independent Transmission
$1,500,000.00
NUSCGS006217
03/21/18
03/19/20
Northwestern Corporation
$800,000.00
NUSCGS007703
07/02/18
06/18/19
Kiewit Power Constructors Co.
$71,240.50
NUSCGS017437
07/02/18
06/25/19
Kiewit Power Constructors Co.
$130,684.40
NUSCGS018011
08/22/18
07/31/19
Kiewit Power Constructors Co.
$641,346.00
CPCS-984746
05/18/16
03/16/19
Kiewit Power Constructors Co.
$261,368.80
CPCS-838044
08/13/15
07/29/19
Kiewit Energy Canada Corp.
$231,016.67
CPCS-890847
06/15/17
06/15/19
Mid-Continent Independent System
$400,000.00
CPCS-896401
09/02/15
11/15/19
Kiewit Energy Canada Corp.
$325,025.00
NUSCGS025173
12/19/18
07/31/19
Kiewa-GIA Constructora S. de R.L.
$490,972.00





Schedule 2.9

--------------------------------------------------------------------------------


Exhibit 10(b)2






SCHEDULE 4.5/4.6


DISCLOSED MATTERS


None.




Schedule 4.5/4.6

--------------------------------------------------------------------------------


Exhibit 10(b)2






SCHEDULE 4.10


LIST OF SUBSIDIARIES1    
ALLETE Automotive Services, LLC
ALLETE Enterprises, Inc.
ALLETE Clean Energy, Inc.
ACE O&M, LLC
ACE Wind LLC
ACE Mid-West Holdings, LLC
MWW Holdings, LLC
Lake Benton Power Associates LLC
Lake Benton Holdings LLC
Lake Benton Power Partners L.L.C.
Storm Lake Power Partners I LLC
Storm Lake II Power Associates LLC
Storm Lake II Holdings LLC
Storm Lake Power Partners II LLC
New Salem Holdings, LLC
Glen Ullin Energy Center, LLC
Northern Wind Energy, LLC
Chanarambie Power Partners, LLC
Viking Wind Holdings, LLC
Viking Wind Partners, LLC
Buffalo Ridge Wind Farm, LLC
Moulton Heights Wind Power Project, LLC
Muncie Power Partners, LLC
North Ridge Wind Farm, LLC
Vandy South Project, LLC
Viking Wind Farm, LLC
Vindy Power Partners, LLC
Wilson-West Wind Farm, LLC
ACE West Holdings, LLC
    Condon Wind Power, LLC
South Peak Wind, LLC
Armenia Holdings, LLC
AMW I Holding, LLC
Armenia Mountain Wind, LLC
Armenia Mountain Wind II, LLC
Thunder Spirit Wind, LLC
ALLETE Power Systems, Inc.
ALLETE Renewable Resources, Inc.
ALLETE South Wind, LLC
ALLETE Transmission Holdings, Inc.
BNI Energy, Inc.
BNI Coal, Ltd.
Global Water Services Holding Company, Inc.


U.S. Water Services, Inc.




1 Unless otherwise specified, the Equity Interests in each Subsidiary are owned
100% by the Subsidiary identified above it, with first-tier Subsidiaries’ Equity
Interests owned 100% by ALLETE, Inc.






Schedule 4.10

--------------------------------------------------------------------------------

Exhibit 10(b)2




        
U.S. Water Services - Canada, Inc.
USWATERSERV-DR, SRL.
MP Affiliate Resources, Inc.
Rainy River Energy Corporation
South Shore Energy, LLC
Upper Minnesota Properties, Inc.
Upper Minnesota Properties - Development, Inc.
ALLETE Properties, LLC
ALLETE Commercial, LLC
Lehigh Acquisition, LLC
Florida Landmark Communities, LLC
Lehigh Corporation
Mardem, LLC
Palm Coast Holdings, Inc.
Port Orange Holdings, LLC
Interlachen Lakes Estates, LLC
Palm Coast Land, LLC
ALLETE Water Services, Inc.
Florida Water Services Corporation
Energy Replacement Property, LLC
Energy Land, Incorporated
Lakeview Financial Corporation I
Lakeview Financial Corporation II
MP Investments, Inc.
RendField Land Company, Inc.
Superior Water, Light and Power Company






Schedule 4.10

--------------------------------------------------------------------------------


Exhibit 10(b)2








EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between [the] [each]1
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the Credit Agreement (including without
limitation any letters of credit included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) other than
claims for indemnification or reimbursement with respect to any period prior to
the Effective Date (the “Assigned Interest”). Such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.
1.
Assignor:    __________

2.
Assignee:             [and is an Affiliate of Assignor]

3.
Borrower:    ALLETE, Inc.

4.
Administrative Agent: JPMorgan Chase Bank, N.A.

5.
Credit Agreement: Amended and Restated Credit Agreement dated as of January 10,
2019 among the Borrower, the Lenders party thereto and the Administrative Agent.





1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


6.    Assigned Interest:


Exhibit A-1

--------------------------------------------------------------------------------

Exhibit 10(b)2




Assignor[s]5 
Assignee[s]6
Facility
Assigned
Aggregate Amount of
Commitment/
Loans for all Lenders7
Amount of Commitment/
Loans
Assigned8
Percentage Assigned
of Commitment/Loans8
 
 
Revolving
$[________]
$[_______]
[____]%





7.
Trade Date: ______________ 20__.9 

Effective Date: ____________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]
By:
Title:


























5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.




Exhibit A-2

--------------------------------------------------------------------------------

Exhibit 10(b)2








[Consented to and]10 Accepted:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
Title:


[Consented to:]11
[NAME OF RELEVANT PARTY]
By:
Title:










































10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
11 To be added only if the consent of the Borrower and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.




Exhibit A-3

--------------------------------------------------------------------------------

Exhibit 10(b)2






ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. The Assignor and Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.


Exhibit A-4

--------------------------------------------------------------------------------


Exhibit 10(b)2




EXHIBIT B
FORM OF CREDIT REQUEST
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
10 S. Dearborn, Floor 07
Chicago, IL 60603
Attention: Julius C. Williams
Ladies/Gentlemen:
Please refer to the Amended and Restated Credit Agreement dated as of January
10, 2019, among ALLETE, Inc. (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Capitalized terms used herein that are
defined in the Credit Agreement shall have the meanings therein defined.
1.    Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
gives notice of its intention to borrow Borrowings in an aggregate principal
amount of $ ________on ______ __, 20__ (the “Borrowing Date”), which
Borrowing(s) shall consist of the following Types:


Type of Borrowing (ABR
or Eurodollar)
Amount
Interest Period for
Eurodollar Borrowings
 
 
 
 
 
 
 
 
 
 
 
 



2.    Pursuant to Sections 2.9 and 5.2 of the Credit Agreement, the Borrower
hereby requests that the Issuing Bank [issue, amend, renew or extend] Letter(s)
of Credit on ______ __, 20__, in accordance with the information annexed hereto
(attach additional sheets if necessary).
3.    The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and after giving effect to the Loans and Letters of Credit
requested hereby, there exists and shall exist no Default and each of the
representations and warranties contained in each Loan Document (other than the
representations and warranties in Sections 4.4(b), 4.5 and 4.6 of the Credit
Agreement) is and shall be true and correct except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct on and as of such
earlier date.
4.    The location and number of the Borrower’s account to which funds are to be
disbursed is as follows: [Insert Wire Instructions]










Exhibit B-1

--------------------------------------------------------------------------------

Exhibit 10(b)2




IN WITNESS WHEREOF, the Borrower has caused this Credit Request to be executed
by its authorized signatory as of the date and year first written above.


ALLETE, INC.
By:    _____________________________________    
Name:    _____________________________________    
Title:    _____________________________________    








Exhibit B-2

--------------------------------------------------------------------------------


Exhibit 10(b)2






EXHIBIT C
FORM OF NOTE


____________, 2019
FOR VALUE RECEIVED, the undersigned, ALLETE, Inc., a Minnesota corporation (the
“Borrower”), hereby promises to pay to the order of [INSERT LENDER NAME] (the
“Lender”) the unpaid principal amount of the Loans made by the Lender to the
Borrower, in the amounts and at the times set forth in the Amended and Restated
Credit Agreement dated as of January 10, 2019, among the Borrower, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), and to pay interest from the date hereof on the principal balance
of such Loans from time to time outstanding at the rate or rates and at the
times set forth in the Credit Agreement, in each case at the office of the
Administrative Agent located at Ten South Dearborn Street, Chicago, Illinois, or
at such other place as the Administrative Agent may specify from time to time,
in lawful money of the United States in immediately available funds. Terms not
otherwise defined herein but defined in the Credit Agreement are used herein
with the same meanings.
The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement. This Note is subject to, and shall
be construed in accordance with, the provisions of the Credit Agreement and is
entitled to the benefits and security set forth in the Loan Documents.
The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of each
Loan made by the Lender to the Borrower, (ii) the Type and amount thereof, (iii)
the interest rate (without regard to the Applicable Margin) and Interest Period
applicable to each Eurodollar Loan and (iv) the date and amount of each
conversion of, and each payment or prepayment of the principal of, any such
Loan. The entries made on such Schedule shall be prima facie evidence of the
existence and amounts of the obligations recorded thereon, provided that the
failure to so record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
the Credit Agreement.
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party. The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into between the Borrower and the Lender
with respect to which such waiver, amendment, modification or consent is to
apply, subject to any consent required in accordance with Section 10.2 of the
Credit Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.




Exhibit C-1

--------------------------------------------------------------------------------

Exhibit 10(b)2






The Borrower, and by accepting the Note, the Lender, hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Note or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the Borrower and the
Lender hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. The Borrower, and by
accepting this Note, the Lender, agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Note shall affect any right that the Borrower or the Lender may otherwise have
to bring any action or proceeding relating to this Note or the other Loan
Documents against the other party, or any of its property, in the courts of any
jurisdiction.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Borrower or the Lender to serve process in any
other manner permitted by law.
THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR RELATING TO THIS NOTE. THE BORROWER, AND BY ACCEPTING THIS NOTE, THE
LENDER, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
















Exhibit C-2

--------------------------------------------------------------------------------

Exhibit 10(b)2






ALLETE, INC.
By:    ______________________________
Name:    ______________________________
Title:     ______________________________






































































































Exhibit C-3

--------------------------------------------------------------------------------

Exhibit 10(b)2






    
SCHEDULE TO NOTE
Date
Type of Loan
Amount of Loan
Amount of principal converted, paid or prepaid
Interest Rate on Eurodollar Loans
Interest Period for Eurodollar Loans
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Exhibit C-4

--------------------------------------------------------------------------------


Exhibit 10(b)2








EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
I, ______________, do hereby certify that I am the ______________ of ALLETE,
Inc. (the “Borrower”), and that, as such, I am duly authorized to execute and
deliver this Compliance Certificate on the Borrower’s behalf pursuant to Section
6.1(c) of the Amended and Restated Credit Agreement dated as of January 10, 2019
among the Borrower, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein which are not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
I hereby certify that:
1.    To the best of my knowledge, all financial statements delivered herewith
have been prepared in accordance with GAAP. There have been no changes in GAAP
pertinent to the Borrower or in the application thereof to Borrower and that
affects the computation of any financial covenant set forth in Section 7.5 of
the Credit Agreement, since the date of the audited financial statements
referred to in Section 4.4(a) of the Credit Agreement, [, except as follows:12]
2.    There existed no Default on the last day of the fiscal quarter ended
_________, 20__, and there exists no Default as of the date hereof [, except as
follows13]
3.    Attached are true and correct calculations demonstrating compliance with
Section 7.5 of the Credit Agreement as of the fiscal quarter ended _________,
20__.
IN WITNESS WHEREOF, I have executed this Compliance Certificate on this ___ day
of ________________, 20__.












































12 Specify each such change and the effect thereof on the financial statements
accompanying this Compliance Certificate as set forth in Section 1.4 of the
Credit Agreement.
13 Specify all such violations, conditions and events, the nature and status
thereof and any action taken or proposed to be taken with respect thereto.




Exhibit D-1

--------------------------------------------------------------------------------

Exhibit 10(b)2










Section 7.5


Ratio of Total Indebtedness to Total Capitalization14
Item 1.
Sum of all Indebtedness
$
Item 2.
Unamortized premium and discount (as such term is used in the Borrower Financial
Statements)
$
Item 3.
Total Indebtedness (Item 1 minus Item 2)
$
Item 4.
Preferred Equity Interests
$
Item 5.
Common Equity Interests and any premium on Equity Interests thereon (as such
term is used in the Borrower Financial Statements) excluding accumulated other
comprehensive income or loss
$
Item 6.
Retained earnings
$
Item 7.
Sum of Items 3, 4, 5 and 6
$
Item 8.
Stock of the Borrower acquired by the Borrower and stock of a Subsidiary
acquired by such Subsidiary
$
Item 9.
Total Capitalization (Item 7 minus Item 8)
$
Item 10.
Ratio of Total Indebtedness to Total Capitalization (Item 3 divided by Item 9)
_.__: 1.00
 
Maximum permitted ratio
0.65:1.00





















































14 Each of the computations is based on the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.




Exhibit D-2

--------------------------------------------------------------------------------


Exhibit 10(b)2






EXHIBIT E


FORM OF INCREASE SUPPLEMENT
INCREASE SUPPLEMENT, dated as of __________________, 20__ to the Amended and
Restated Credit Agreement, dated as of January 10, 2019, among ALLETE, Inc., a
Minnesota corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”) (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein that are defined in the Credit
Agreement shall have the meanings therein defined.
1.    Pursuant to Section 2.5(d) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate Commitments from
$________________ to $________________.
2.    Each of the following Lenders (each an “Increasing Lender”) has been
invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Commitment as follows:
Name of Lender
Commitment
(after giving effect to the Increase)
 
$
 
$
 
 



3.    Each of the following Persons (each a “Proposed Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to become a
“Lender” under the Credit Agreement with a Commitment in the amount set forth
below:
Name of Lender
Commitment
 
$
 
$
 
$



4.    The Borrower hereby represents and warrants to the Administrative Agent,
each Lender and each such Person that immediately before and after giving effect
to the Increase, (a) no Default exists or would exist under the Loan Documents
and (b) the representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on the date hereof except to the extent such
representations and warranties specifically relate to an earlier date.
5.    Pursuant to Section 2.5(d) of the Credit Agreement, by execution and
delivery of this Increase Supplement, together with the satisfaction of all of
the requirements set forth in clauses (A) through (E) of such Section 2.5(d)
(the date of such satisfaction being the “Increase Effective Date”), (i) each of
the Increasing Lenders shall have, on and as of the Increase Effective Date of
the Increase, a Commitment equal to the amount set forth above next to its name,
and (ii) each such Proposed Lender as of the Increase Effective Date shall be
deemed to be a “Lender” under, and as such term is defined in, the Credit
Agreement, and shall have a Commitment equal to the amount set forth above next
to its name.




Exhibit F-1

--------------------------------------------------------------------------------

Exhibit 10(b)2






IN WITNESS WHEREOF, the parties hereto have caused this Increase Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.
ALLETE, INC.




By:_______________________________
Name:    ___________________________
Title:    ___________________________




JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:_______________________________
Name:    ___________________________
Title:    ___________________________




[INCREASING LENDER]




By:_______________________________
Name:    ___________________________
Title:    ___________________________
    


[PROPOSED LENDER]




By:_______________________________
Name:    ___________________________
Title:    ___________________________




Exhibit F-1

--------------------------------------------------------------------------------


Exhibit 10(b)2
















EXHIBIT F-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 10, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLETE, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]
    




Exhibit F-1

--------------------------------------------------------------------------------

Exhibit 10(b)2
















EXHIBIT F-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 10, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLETE, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit F-1

--------------------------------------------------------------------------------

Exhibit 10(b)2












EXHIBIT F-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 10, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLETE, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


Exhibit F-1

--------------------------------------------------------------------------------

Exhibit 10(b)2














EXHIBIT F-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 10, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALLETE, Inc., each lender from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
Pursuant to the provisions of Section 3.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit F-1